EXHIBIT 10.2

 
 
 
 
 
 
 
 
TERM LOAN AGREEMENT
 
 
Dated as of July 15, 2008
 
 
by and among
 
 
KITE REALTY GROUP, L.P.,
 
 
as Borrower,
 
 
KITE REALTY GROUP TRUST,
 
 
as Parent,
 
 
KEYBANK NATIONAL ASSOCIATION,
 
 
as Administrative Agent,
 
 
KEYBANC CAPITAL MARKETS,
 
 
as Lead Arranger
 
 
and
 
 
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
 
 
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5,
 
 
as Lenders
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
   
ARTICLE I. DEFINITIONS
1
Section 1.1
Definitions
1
Section 1.2
General; References to Times
18
Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries
19
ARTICLE II. TERM LOAN FACILITY
19
Section 2.1
Term Loan
19
Section 2.2
Rates and Payment of Interest on Loans
20
Section 2.3
Number of Interest Periods
21
Section 2.4
Repayment of Loans
21
Section 2.5
Prepayments
21
Section 2.6
Continuation
21
Section 2.7
Conversion
21
Section 2.8
Notes
22
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
22
Section 3.1
Payments
22
Section 3.2
Pro Rata Treatment
23
Section 3.3
Sharing of Payments, Etc
23
Section 3.4
Several Obligations
24
Section 3.5
Minimum Amounts
24
Section 3.6
Fees
24
Section 3.7
Computations
24
Section 3.8
Usury
24
Section 3.9
Agreement Regarding Interest and Charges
24
Section 3.10
Statements of Account
25
Section 3.11
Defaulting Lenders
25
Section 3.12
Taxes
26
ARTICLE IV. INTENTIONALLY OMITTED
28
ARTICLE V. YIELD PROTECTION, ETC.
28
Section 5.1
Additional Costs; Capital Adequacy
28
Section 5.2
Suspension of LIBOR Loans
29
Section 5.3
Illegality
30
Section 5.4
Compensation
30
Section 5.5
Treatment of Affected Loans
30
Section 5.6
Change of Lending Offices
31
Section 5.7
Assumptions Concerning Funding of LIBOR Loans
31
ARTICLE VI. CONDITIONS PRECEDENT
31
Section 6.1
Initial Conditions Precedent
31
Section 6.2
Conditions Precedent to All Loans
33
ARTICLE VII. REPRESENTATIONS AND WARRANTIES
34
Section 7.1
Representations and Warranties
34
Section 7.2
Survival of Representations and Warranties, Etc
38
ARTICLE VIII. AFFIRMATION COVENANTS
39
Section 8.1
Preservation of Existence and Similar Matters
39
Section 8.2
Compliance with Applicable Law and Material Contracts
39
Section 8.3
Maintenance of Property
39
Section 8.4
Conduct of Business
39
Section 8.5
Insurance
39
Section 8.6
Payment of Taxes and Claims
40
Section 8.7
Visits and Inspections
40
Section 8.8
Use of Proceeds
40

 
 
-i-

--------------------------------------------------------------------------------

 
 
 
Section 8.9
Environmental Matters
40
Section 8.10
Books and Records
41
Section 8.11
Futher Assurance
41
Section 8.12
REIT Status
41
Section 8.13
Exchange Listing
41
Section 8.14
Preservation of Right to Pledge Properties in the Unencumbered Pool
41
ARTICLE IX. INFORMATION
42
Section 9.1
Quarterly Financial Statements
42
Section 9.2
Year End Statements
42
Section 9.3
Compliance Certificate
42
Section 9.4
Other Information
43
ARTICLE X. NEGATIVE COVENANTS
45
Section 10.1
Financial Covenents
45
Section 10.2
Restricted Payments
46
Section 10.3
Indebtedness
47
Section 10.4
Investments Generally
47
Section 10.5
Liens
49
Section 10.6
Merger, Consolidation, Sales of Assets and Other Arrangement
49
Section 10.7
Fiscal Year
50
Section 10.8
Modifications to Material Contracts
50
Section 10.9
Modifications of Organizational Documents
51
Section 10.10
Transactions with Affiliates
51
Section 10.11
ERISA Exemptions
51
ARTICLE XI. DEFAULT
51
Section 11.1
Events of Defaults
51
Section 11.2
Remedies Upon Event of Default
55
Section 11.3
Remedies Upon Default
55
Section 11.4
Allocations of Proceeds
56
Section 11.5
Intentially Omitted
56
Section 11.6
Performance by Agent
56
Section 11.7
Rights Cumulative
56
ARTICLE XII. THE AGENT
57
Section 12.1
Authorization and Action
57
Section 12.2
Agent’s Reliance, Etc
57
Section 12.3
Notice of Defaults
58
Section 12.4
KeyBank as Lender
58
Section 12.5
Approvals of Lenders
59
Section 12.6
Lender Credit Decisions, Etc
59
Section 12.7
[Intentionally Omitted]
60
Section 12.8
Indemnification of Agent
60
Section 12.9
Successor Agent
60
Section 12.10
Titled Agents
61
ARTICLE XIII. MISCELLANEOUS
61
Section 13.1
Notices
61
Section 13.2
Expenses
63
Section 13.3
Setoff
63
Section 13.4
Litigation; Jurisdiction; Other Matters; Waivers
64
Section 13.5
Successors and Assigns
64
Section 13.6
Amendments
67
Section 13.7
Nonliability of Agent and Lenders
68
Section 13.8
Confidentiality
68
Section 13.9
Indemnifications
69
Section 13.10
Terminations; Survival
71
Section 13.11
Severability of Provisions
71

 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
Section 13.12
GOVERNING LAW
71
Section 13.13
Patriot Act
71
Section 13.14
Counterparts
71
Section 13.15
Obligations with Respect to Loan Parties
72
Section 13.16
Limitations of Liability
72
Section 13.17
Entire Agreement
72
Section 13.18
Construction
72

 


 
SCHEDULE 7.1.(b)
Ownership Structure

 
SCHEDULE 7.1.(f)
Title to Properties; Liens

 
SCHEDULE 7.1.(g)
Indebtedness and Guaranties

 
SCHEDULE 7.1.(i)
Litigation

 
EXHIBIT A
Form of Assignment and Acceptance Agreement

 
EXHIBIT B
Form of Guaranty

 
EXHIBIT C
Form of Notice of Borrowing

 
EXHIBIT D
Form of Notice of Continuation

 
EXHIBIT E
Form of Notice of Conversion

 
EXHIBIT F
Form of Note

 
EXHIBIT G
Form of Compliance Certificate

 
 


 
-iii-

--------------------------------------------------------------------------------

 
 
THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of July 15, 2008, by and
among KITE REALTY GROUP, L.P., a limited partnership formed under the laws of
the State of Delaware (the “Borrower”), KITE REALTY GROUP TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Parent”),
KeyBank National Association and each of the other financial institutions
initially or hereafter becoming a signatory hereto together with their assignees
pursuant to Section 13.5.(d) (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (the “Agent”), and KEYBANC CAPITAL MARKETS, as Lead
Arranger (the “Arranger”).
 
 
WHEREAS, the Agent and the Lenders desire to make available to the Borrower an
unsecured term loan in the initial amount of $30,000,000 (with possible future
term loan disbursements by existing or additional Lenders, as provided herein,
up to an aggregate amount of all such term loans not to exceed $60,000,000), on
the terms and conditions contained herein.
 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
 
 
ARTICLE I. DEFINITIONS
 
 
Section 1.1
Definitions

 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
 
 
“Additional Costs” has the meaning given that term in Section 5.1.
 
 
“Adjusted EBITDA” means, on any date of determination, (a) the EBITDA of the
Parent, the Borrower and all Subsidiaries determined on a consolidated basis,
minus (b) Capital Reserves for the period of two (2) fiscal quarters most
recently ended.
 
 
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
 
 
“Advance” means, with respect to the initial funding by each Lender and any
funding made as a result of a subsequent increase in such Lender’s Commitment,
the initial Loans of one or more Types made by such Lender to the Borrower on
the Borrowing Date with respect to such initial or subsequent funding by such
Lender as described in Section 2.1(c) hereof.
 
 
“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or
 
 
 
1

--------------------------------------------------------------------------------

 
 
indirectly owning or holding ten percent (10.0%) or more of any Equity Interest
in the Borrower; or (c) ten percent (10.0%) or more of whose voting stock or
other Equity Interest is directly or indirectly owned or held by the Borrower.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person. In no event shall
the Agent or any Lender be deemed to be an Affiliate of the Borrower.
 
 
“Agent” means KeyBank National Association, in its capacity as the
“administrative agent” or contractual representative for the Lenders under the
terms of this Agreement.
 
 
“Agreement Date” means the date as of which this Agreement is dated.
 
 
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.
 
 
“Applicable Margin” means 2.65% per annum for LIBOR Loans and 1.0% per annum for
Base Rate Loans.
 
 
“Arranger” has the meaning given to such term in the introductory paragraph
hereof.
 
 
“Assignee” has the meaning given that term in Section 13.5.(d).
 
 
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
 
 
“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.
 
 
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
 
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
 
“Borrower” has the meaning set forth in the introductory paragraph hereof.
 
 
“Borrowing Date” means the date on which the Advance is made hereunder.
 
 
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR
 
 
 
2

--------------------------------------------------------------------------------

 
 
Loan, any such day that is also a day on which dealings in Dollar deposits are
carried out in the London interbank market.
 
 
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Core Properties of the Borrower and its
Subsidiaries and a proportionate share of all Core Properties of all
Unconsolidated Affiliates.
 
 
“Capitalization Rate” means eight percent (8.00%).
 
 
“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
 
 
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.
 
 
“Change in Management” means at least two (2) of John A. Kite, Daniel R. Sink
and Thomas K. McGowan voluntarily cease to be active on a daily basis in the
management of Borrower, or are removed by the Borrower, and in either case
Borrower fails to retain a replacement executive of comparable experience who is
reasonably satisfactory to the Agent within sixty (60) days of such voluntary
departure or removal, provided that the death or disability of any of the
aforementioned individuals shall not be considered to be such a voluntary
departure or removal.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1 in the amount set forth for such Lender on its signature
page hereto or on the signature page of any amendment hereto increasing the Loan
Amount as provided in Section 2.1 as such Lender’s “Commitment”, or as set forth
in any applicable Assignment and Acceptance Agreement, or as appropriate to
reflect any assignments to or by such Lender effected in accordance with Section
13.5.
 
 
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.
 
 
“Compliance Certificate” has the meaning given that term in Section 9.3.
 
 
“Construction-In-Process Property” means, as of any date, any Property that is
under development or is scheduled to commence development within twelve months
from such date until the earlier of the (i) one year anniversary date of project
completion with respect to such Construction-In-Process Property or (ii) the
second (2nd) fiscal quarter for which financial results have been reported after
such Construction-In-Process Property achieves an Occupancy Rate of 85%.
 
 
“Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.
 
 
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
 
 
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.
 
 
“Core Property” means any Property which is leased or intended to be leased to
tenants primarily for retail uses.
 
 
“Credit Event” means the making of any Loan.
 
 
“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
 
“Defaulting Lender” has the meaning set forth in Section 3.11.
 
 
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
 
 
 
4

--------------------------------------------------------------------------------

 
 
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
 
 
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
 
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
 
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or non-recurring gains and losses; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall
be adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to Statement of
Financial Accounting Standards number 141.
 
 
“Effective Date” means the later of: (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.
 
 
“Eligible Assignee” means any Person who is: (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
 
 
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
 
 
“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
 
 
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
 
 
“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
 
 
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
 
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next
 
 
 
6

--------------------------------------------------------------------------------

 
 
succeeding such day, provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Agent by federal funds dealers selected by the Agent
on such day on such transaction as determined by the Agent.
 
 
“Fees” means the fees and commissions provided for or referred to in Section
3.6. and any other fees payable by the Borrower hereunder or under any other
Loan Document.
 
 
“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.
 
 
“Fixed Charges” means, on any date of determination, the sum of (a) Interest
Expense of the Parent, the Borrower, and its Subsidiaries determined on a
consolidated basis for the period of two (2) fiscal quarters most recently
ended, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower, and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period. Fixed Charges shall include a proportionate share of items (a) and (b)
of all Unconsolidated Affiliates for such period.
 
 
“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates (exclusive of any fixed margins added to
any variable component of such rates) to be equivalent to fixed rates less than
or equal to the rate (as reasonably determined by the Agent) borne by United
States 10-year Treasury Notes at the time the applicable Derivatives Contract
became effective.
 
 
“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (i) gains (or losses) from debt restructuring and
sales of property during such period, and (ii) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for Unconsolidated Affiliates will
be calculated to reflect funds from operations on the same basis.
 
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
 
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
 
 
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.
 
 
“Guarantor” means the Parent.
 
 
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit D.
 
 
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials;
 
 
 
8

--------------------------------------------------------------------------------

 
 
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.
 
 
“Increased Leverage Period” has the meaning set forth in Section 10.1(a).
 
 
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due);
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to recourse
liability); (j) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (k) such Person’s pro rata share
of the Indebtedness of any Unconsolidated Affiliate of such Person.
 
 
“Intellectual Property” has the meaning given that term in Section 7.1.(t).
 
 
“Interest Expense” means, on any date of determination, without duplication, (a)
total interest expense of the Parent excluding any non-cash interest expense
incurred (in accordance with GAAP) for the period of two fiscal quarters most
recently ended, determined on a consolidated basis for such period, plus (b) the
Parent’s pro rata share of Interest Expense of Unconsolidated Affiliates for
such period.
 
 
“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 or 6 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month. Notwithstanding the
foregoing:
 
 
 
9

--------------------------------------------------------------------------------

 
 
(i) if any Interest Period would otherwise end after the Maturity Date, such
Interest Period shall end on the Maturity Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
 
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
 
“KeyBank” means KeyBank National Association.
 
 
“Lender” means each financial institution from time to time party hereto as a
“Lender.”
 
 
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.
 
 
“Leverage Ratio” means, as of any date, the ratio of (i) the then-current Total
Indebtedness to (ii) the then-current Total Asset Value.
 
 
“LIBOR” means, with respect to a LIBOR Loan for any Interest Period therefor,
the applicable British Bankers’ Association LIBOR rate for deposits in Dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, and having a maturity date equal to such Interest Period,
provided that, if no such British Bankers’ Association LIBOR rate is available
to the Agent, the applicable rate for the relevant Interest Period shall instead
be the rate determined by the Agent as the rate at deposits in Dollars in the
approximate amount of the relevant LIBOR Loan would be offered by the Agent to
major banks in the London interbank eurodollar market at their request at or
about 11:00 a.m. (London time) two (2) Business Days prior to the first day of
such applicable Interest Period, for a term comparable to such Interest Period.
 
 
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
 
 
“Line of Credit” means that certain revolving credit facility established by the
Line of Credit Agreement.
 
 
“Line of Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of February 20, 2007 by and among Kite Realty Group, L.P.,
Kite Realty Group Trust, Keybank National Association, LaSalle Bank National
Association, Bank of America, N.A., Keybanc Capital Markets. and certain other
lenders, as amended from time to time.
 
 
“Loan” means any portion of the Loan Amount which has been advanced to the
Borrower by the Lenders and has not been repaid.
 
 
“Loan Amount” means $30,000,000 (with possible future increases to an aggregate
amount up to $60,000,000).
 
 
“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.
 
 
“Loan Party” means the Borrower and the Parent.
 
 
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity
 
 
 
 11

--------------------------------------------------------------------------------

 
 
Interests), in each case on or prior to the date on which all Loans are
scheduled to be due and payable in full.
 
 
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries, or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders and the Agent under
any of the Loan Documents.
 
 
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.
 
 
“Maturity Date” means the first to occur of (i) July 15, 2011, or (ii) such
earlier date on which the principal balance of the Loans becomes due and
payable.
 
 
“Moody’s” means Moody’s Investors Service, Inc.
 
 
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
 
 
“Mortgage Note Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.
 
 
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
 
 
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
 
 
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest)
 
 
 
12

--------------------------------------------------------------------------------

 
 
related to the ownership, operation or maintenance of such Property, including
but not limited to, an appropriate accrual for property taxes and insurance,
assessments and the like, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of three percent (3.0%) of the gross
revenues for such Property for such period. Net Operating Income shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to Statement of
Financial Accounting Standards number 141.
 
 
“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
 
 
“Non-Core Property” means any Property which is not leased or intended to be
leased to tenants primarily for retail uses.
 
 
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
 
 
“Note” has the meaning given that term in Section 2.8(a).
 
 
“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(c) evidencing the Borrower’s request for a
borrowing of Loans.
 
 
“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.
 
 
“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
 
 
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
 
 
13

--------------------------------------------------------------------------------

 
 
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
 
 
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property. For purposes
of the definition of “Occupancy Rate”, a tenant shall be deemed to actually
occupy a Property notwithstanding a temporary cessation of operations for
renovation, repairs or other temporary reason.
 
 
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor). As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).
 
 
“Parent” has the meaning given such term in the introductory paragraph hereof.
 
 
“Participant” has the meaning given that term in Section 13.5.(c).
 
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
 
 
“Permitted Liens” means, as to any asset or property of a Person: (a) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws; (c)
Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) Liens in favor of the Borrower or Guarantor securing obligations owing by a
Subsidiary to the Borrower or Guarantor; and (g) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 7.1.(f).
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
 
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
 
 
“Post Default Rate” means a rate per annum equal to the interest rate otherwise
in effect from time to time hereunder plus three percent (3.0%).
 
 
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
 
 
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
 
 
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.
 
 
“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio, or such other office of the Agent as the Agent may designate
from time to time.
 
 
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a state of the
United States of America or the District of Columbia.
 
 
“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.
 
 
“Recourse Indebtedness” means all Indebtedness of the Parent, the Borrower, or
any Subsidiary of Parent which does not constitute Non-Recourse Indebtedness,
determined on a consolidated basis.
 
 
“Register” has the meaning given that term in Section 13.5.(e).
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.
 
 
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
 
 
“Renovation Property” means any Property where more than 10% of the net rentable
square footage of such Property is vacant due to renovations being made at such
Property.
 
 
“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans (not held by Defaulting Lenders who are not entitled to vote).
Commitments and Loans held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders.
 
 
“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.
 
 
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Borrower or any Subsidiary now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any Subsidiary now or hereafter outstanding.
 
 
“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on a Property or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred.
 
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
 
 
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
 
 
 
16

--------------------------------------------------------------------------------

 
 
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
 
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
 
 
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
 
 
“Tangible Net Worth” means, as of a given date, (a) Total Asset Value less (b)
Total Indebtedness.
 
 
“Taxable REIT Subsidiary” has the meaning given that term in the Internal
Revenue Code.
 
 
“Taxes” has the meaning given that term in Section 3.12.
 
 
“Titled Agents” means each of the Agent and the Arranger.
 
 
“Total Asset Value” means, on any date of determination, the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis: (a) cash and
cash equivalents, plus (b) with respect to each Property then owned by the
Borrower or any Subsidiary (but excluding (A) Properties acquired by the
Borrower or any Subsidiary during the immediately preceding six (6) fiscal
quarter periods of the Borrower for which financial results have been reported,
(B) Construction-In-Process Properties and (C) Unimproved Land), the quotient of
(i) the product of (A) Net Operating Income attributable to such Property for
the fiscal two (2) quarters most recently ended for which financial results have
been reported, times (B) 2, divided by (ii) the Capitalization Rate, plus (c)
the GAAP book value of Properties then owned which were acquired during the six
(6) fiscal quarters most recently ended for which financial results have been
reported, plus (d) the aggregate Construction-In-Process Value of each
Construction-In-Process Property then owned, plus (e) the GAAP book value of
those portions of Renovation Properties which are then vacant and under
renovation, Unimproved Land, Mortgage Note Receivables and other promissory
notes then owned. The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.
 
 
“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
Subsidiaries determined on a consolidated basis.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
 
 
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
 
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
 
“Unimproved Land” means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no development is scheduled in the following
12 months.
 
 
“Unsecured Indebtedness” means with respect to any person, all indebtedness of
such person for borrowed money that does not constitute Secured Indebtedness.
 
 
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 

Section 1.2
General; References to Times

 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents,
 
 
 
18

--------------------------------------------------------------------------------

 
 
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. A reference to a Person shall include its successors and permitted
assigns. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Cleveland, Ohio time.
 
Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries

 
When determining compliance by the Borrower, the Parent, or any Wholly Owned
Subsidiary with any financial covenant contained in any of the Loan Documents,
only the pro rata share of the Borrower, the Parent, or the Wholly Owned
Subsidiary, as applicable, of the financial assets and liabilities of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.
 
 
ARTICLE II. TERM LOAN FACILITY
 
 

Section 2.1
Term Loan

 
(a). Generally. Subject to the terms and conditions hereof, each Lender agrees
to make a term loan to the Borrower in an aggregate principal amount equal to
the Commitment of such Lender, not to exceed in the aggregate with all loans
made by other Lenders the Loan Amount. The initial Loan Amount is $30,000,000
and KeyBank is the sole Lender with a Commitment equal to $30,000,000. If
Borrower shall hereafter secure the commitment of a new Lender satisfactory to
the Agent, or the commitment of an existing Lender to increase its Commitment,
to make an additional term loan to the Borrower under the terms of this
Agreement, Borrower shall also have the right to increase the Loan Amount up to
a maximum of $60,000,000 by adding such a new Lender or reflecting such an
increase by an existing Lender, pursuant to an amendment to this Agreement which
shall require only the signatures of such new or increasing Lender, Agent and
Borrower and the consent of Guarantor, in which case the aggregate Loan Amount
shall be increased accordingly. In no event will any Lender be required to
increase its Commitment hereunder without its prior written consent.
 
 
(b). Not Revolving. This is a term loan agreement, not a revolving credit
facility. Any Loans made hereunder shall not be available to be readvanced once
repaid and the Lenders shall have no commitment to so readvance all or any part
of the Loan Amount once repaid.
 
 
(c). Disbursements of Loan Proceeds. A single Advance shall be made hereunder by
each Lender in the full amount of the initial Commitment of such Lender, or in
the case of an increase in the Commitment of an existing Lender made pursuant to
Section 2.1, in the full amount of such increase. The Borrower shall give the
Agent notice pursuant to a Notice of Borrowing or
 
 
 
19

--------------------------------------------------------------------------------

 
 
telephonic notice of each borrowing of the Loans. Each Notice of Borrowing shall
be delivered to the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on
the date three Business Days prior to the proposed date of such borrowing and
(ii) in the case of Base Rate Loans, on the date one Business Day prior to the
proposed date of such borrowing. The Borrower shall select the Type of Loans
and, in the case of each LIBOR Loan, the LIBOR Interest Period applicable
thereto, to be included in each such Advance in the Notice of Borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall promptly be confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to the applicable Lender promptly upon receipt by the Agent and in no
event after the close of business on the date the Agent receives such notice. No
later than 1:00 p.m. on the date specified in the Notice of Borrowing, the
applicable Lender will make available for the account of its applicable Lending
Office to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Loan to be made by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article VI for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 2:00
p.m. on the date and at the account specified by the Borrower in such Notice of
Borrowing.
 
Section 2.2
Rates and Payment of Interest on Loans.

 
(a). Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
 
 
(i). during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and
 
 
(ii). during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.
 
 
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post Default Rate on the outstanding principal amount of any Loan made by
such Lender, and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
 
 
(b). Payment of Interest. Accrued and unpaid interest shall be payable, (i) on
Base Rate Loans, monthly in arrears on the first day of each calendar month,
(ii) on LIBOR Loans, in arrears on the last day of each Interest Period, plus,
in the case of Interest Periods of 6 months, on the 90th day of such Interest
Period, and (iii) for each Loan upon the Maturity Date or any earlier date on
which Loans are due and payable in full, whether by acceleration or otherwise.
Interest payable at the Post Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the
 
 
20

--------------------------------------------------------------------------------

 
 
Borrower. All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrower for all purposes, absent
manifest error.
 
Section 2.3
Number of Interest Periods.

 
There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.
 
Section 2.4
Repayment of Loans.

 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
 
Section 2.5
Prepayments.

 
Subject to Section 5.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Loan.
 
Section 2.6
Continuation.

 
So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default shall exist, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.7. or the Borrower’s failure to comply with any
of the terms of such Section.
 
Section 2.7
Conversion.

 
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist. Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan. Each such
 
 
 
21

--------------------------------------------------------------------------------

 
 
Notice of Conversion shall be given not later than 11:00 a.m. on the Business
Day prior to the date of any proposed Conversion into Base Rate Loans and on the
third Business Day prior to the date of any proposed Conversion into LIBOR
Loans. Promptly after receipt of a Notice of Conversion, the Agent shall notify
each Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.
 
Section 2.8
Notes.

 
(a). Note. If requested by any Lender, the Loans made by such Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit F (each a “Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.
 
 
(b). Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
 
 
(c). Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
 
 
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
 
Section 3.1
Payments.

 
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 11.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later
 
 
 
22

--------------------------------------------------------------------------------

 
 
than 5:00 p.m. on the date of receipt. If the Agent fails to pay such amount to
a Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
 
Section 3.2
Pro Rata Treatment.

 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a) shall be made from the Lenders, pro rata according
to the amounts of their respective Commitments; (b) each payment or prepayment
of principal of Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them, provided that if immediately prior to giving effect to
any such payment in respect of any Loans the outstanding principal amount of the
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Loans in such manner as shall result, as nearly
as is practicable, in the outstanding principal amount of the Loans being held
by the Lenders pro rata in accordance with their respective Commitments; (c)
each payment of interest on Loans by the Borrower shall be made for the account
of the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders; and (d) the making, Conversion
and Continuation of Loans of a particular Type (other than Conversions provided
for by Section 5.5.) shall be made pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of making of Loans) or
their respective Loans (in the case of Conversions and Continuations of Loans)
and the then current Interest Period for each Lender’s portion of each Loan of
such Type shall be coterminous.
 
Section 3.3
Sharing of Payments, Etc.

 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 11.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or Section
11.4., as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of set
off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
 
 
 
23

--------------------------------------------------------------------------------

 
 
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.
 
Section 3.4
Several Obligations.

 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
 
Section 3.5
Minimum Amounts.

 
(a). Conversions. Each Conversion of LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount.
 
 
(b). Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof
(or, if less, the aggregate principal amount of Loans then outstanding).
 
Section 3.6
Fees.

 
The Borrower agrees to pay the administrative and other fees of the Agent as
agreed to in the Fee Letter dated June 23, 2008 and signed by Borrower, Agent
and Arranger, and as may be agreed to in writing by the Borrower and the Agent
from time to time.
 
Section 3.7
Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365 days
or 366 days, as applicable, and the actual number of day elapsed.
 
Section 3.8
Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
 
Section 3.9
Agreement Regarding Interest and Charges.

 
 
24

--------------------------------------------------------------------------------

 
 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
 
Section 3.10
Statements of Account.

 
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error. The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
 
Section 3.11
Defaulting Lenders.

 
(a). Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon the Defaulting Lender’s curing of its default.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(b). Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than 2 Business Days and not later than 5 Business
Days after such Defaulting Lender became a Defaulting Lender. If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender’s Commitment in proportion to the Commitments
of the other Lenders exercising such right. If after such 5th Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of Section 13.5.(d) for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 13.5.(d), shall pay to the Agent an assignment fee in
the amount of $7,000. The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrower to the Defaulting Lender. Prior to payment
of such purchase price to a Defaulting Lender, the Agent shall apply against
such purchase price any amounts retained by the Agent pursuant to the last
sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower. There shall be no recourse against any Lender or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.
 
Section 3.12
Taxes.

 
(a). Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding (i)
franchise taxes, (ii) any taxes imposed on or measured by any Lender’s assets,
net income, receipts or branch profits, (iii) any taxes (other than withholding
taxes) with respect to the Agent or a Lender that would not be imposed but for a
connection between the Agent or such Lender and the jurisdiction imposing such
taxes (other than a connection arising solely by virtue of the activities of the
Agent or such Lender pursuant to or in respect of this Agreement or any other
Loan Document), and (iv) any taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges to the extent imposed as a result of
the failure of the Agent or a
 
 
 
26

--------------------------------------------------------------------------------

 
 
Lender, as applicable, to provide and keep current (to the extent legally able)
any certificates, documents or other evidence required to qualify for an
exemption from, or reduced rate of, any such taxes fees, duties, levies,
imposts, charges, deductions, withholdings or other charges or required by the
immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non excluded items being collectively called
“Taxes”). If any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:
 
 
(i). pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
 
 
(ii). promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and
 
 
(iii). pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.
 
 
(b). Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.
 
 
(c). Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent. The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender or
Participant, to the extent it may
 
 
 
27

--------------------------------------------------------------------------------

 
 
lawfully do so, fails to deliver the above forms or other documentation, then
the Agent may withhold from any payments to be made to such Lender under any of
the Loan Documents such amounts as are required by the Internal Revenue Code. If
any Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including all reasonable fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.
 
 
(d). Right to Replace of Lender. If (x) a Lender requests compensation pursuant
to this Section 3.12. or Section 5.1. and the Requisite Lenders are not also
doing the same, (y) a Lender’s obligations with respect to LIBOR Loans are
suspended pursuant to Section 5.1(b) or Section 5.3 and the obligations of the
Requisite Lenders are not also suspended or (z) in connection with any proposed
amendment, modification, termination, waiver or consent which requires the
approval of each Lender under Section 13.6(b), and with respect to which
approvals from the Requisite Lenders have been obtained, a Lender that has not
given, or been deemed to have given, its approval of such matter, then, so long
as there does not then exist any Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(d) for a purchase price to be
agreed on by the Affected Lender and the Eligible Assignee, but not in excess of
the par value thereof. Each of the Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this subsection, but at no time shall the Agent, such Affected Lender nor
any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this subsection shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent, the Affected Lender or
any of the other Lenders. The terms of this subsection shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to this Section 3.12., Section 5.1 or Section
5.4, as applicable, with respect to periods up to the date of replacement.
 
 
ARTICLE IV. INTENTIONALLY OMITTED
 
 
ARTICLE V. YIELD PROTECTION, ETC.
 
 
Section 5.1
Additional Costs; Capital Adequacy.

 
(a). Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the
 
 
 
28

--------------------------------------------------------------------------------

 
 
extent resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or its Commitment
(other than taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges which are excluded from the definition of Taxes
pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes or modifies
any reserve, special deposit or similar requirements (other than Regulation D of
the Board of Governors of the Federal Reserve System or other reserve
requirement to the extent utilized in the determination of Adjusted LIBOR for
such Loan) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender, or any commitment of such
Lender (including, without limitation, the Commitment of such Lender hereunder);
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).
 
 
(b). Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5.
shall apply).
 
 
(c). Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
 
Section 5.2
Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
 
 
(a). the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or
 
 
 
29

--------------------------------------------------------------------------------

 
 
(b). the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period;
 
 
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
 
Section 5.3
Illegality.

 
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).
 
Section 5.4
Compensation.

 
The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:
 
 
(a). any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
 
 
(b). any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
VI. to be satisfied) to borrow a LIBOR Loan from such Lender on the requested
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
 
 
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
 
Section 5.5
Treatment of Affected Loans.

 
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s)
 
 
 
30

--------------------------------------------------------------------------------

 
 
of the then current Interest Period(s) for LIBOR Loans (or, in the case of a
Conversion required by Section 5.1.(b) or 5.3., on such earlier date as such
Lender may specify to the Borrower with a copy to the Agent) and, unless and
until such Lender gives notice as provided below that the circumstances
specified in Section 5.1. or 5.3. that gave rise to such Conversion no longer
exist:
 
 
(a). to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
 
 
(b). all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.
 
 
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
 
Section 5.6
Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
 
Section 5.7
Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.
 
 
ARTICLE VI. CONDITIONS PRECEDENT
 
 
Section 6.1
Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the making
of a Loan hereunder is subject to the following conditions precedent:
 
 
 
31

--------------------------------------------------------------------------------

 
 
(a). The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
 
(i). counterparts of this Agreement executed by each of the parties hereto;
 
 
(ii). Notes executed by the Borrower, payable to each Lender which has requested
a Note and complying with the applicable provisions of Section 2.8;
 
 
(iii). the Guaranty executed by the Parent;
 
 
(iv). the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;
 
 
(v). a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
the state in which such Loan Party has its principal place of business;
 
 
(vi). a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, and the officers of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation and Notices of Conversion;
 
 
(vii). copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
 
 
(viii). an opinion of counsel to the Loan Parties, addressed to the Agent and
the Lenders, in form reasonably satisfactory to the Agent;
 
 
(ix). the Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent and the Lenders on or prior to the Effective Date;
 
 
(x). a Compliance Certificate calculated as of the Effective Date (giving pro
forma effect to the financing evidenced by this Agreement and the use of the
proceeds of the Loans to be funded on the Agreement Date);
 
 
 
32

--------------------------------------------------------------------------------

 
 
(xi). a disbursement statement setting forth in reasonable detail the
application of the initial Loans being funded on the Effective Date;
 
 
(xii). such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request.
 
 
(b). In the good faith judgment of the Agent and the Lenders:
 
 
(i). there shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent, the Borrower and its other
Subsidiaries delivered to the Agent and the Lenders prior to the Agreement Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;
 
 
(ii). no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and
 
 
(iii). the Parent, the Borrower and its other Subsidiaries shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a party
or the ability of the Agent to exercise its remedies hereunder.
 
Section 6.2
Conditions Precedent to All Loans.

 
The obligations of the Lenders to make any Loans are all subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of the making
of such Loan with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. Each
Credit Event shall constitute a certification by the Borrower to the effect set
 
 
 
33

--------------------------------------------------------------------------------

 
 
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Agent and the Lenders at the time the Loan is made that all
conditions to the occurrence of such Credit Event contained in Article VI. have
been satisfied.
 
 
ARTICLE VII. REPRESENTATIONS AND WARRANTIES
 
 
Section 7.1
Representations and Warranties.

 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Parent and the Borrower represents and warrants to the Agent and
each Lender as follows:
 
 
(a). Organization; Power; Qualification. Each of the Parent, the Borrower, and
each other Subsidiary is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
 
 
(b). Ownership Structure. As of the Agreement Date, Part I of Schedule 7.1.(b)
is a complete and correct list of all Subsidiaries of the Parent setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date Part II of Schedule 7.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.
 
 
(c). Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which any Loan Party is a party have been duly executed and
delivered
 
 
 
34

--------------------------------------------------------------------------------

 
 
by the duly authorized officers of such Person and each is a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its respective terms except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.
 
 
(d). Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Loan Party, or
any indenture, agreement or other instrument to which any Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party.
 
 
(e). Compliance with Law; Governmental Approvals. Each Loan Party is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including without limitation, Environmental
Laws) relating to such Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
 
 
(f). Title to Properties; Liens. As of the Agreement Date, the Borrower has
provided to the Agent a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower and each other Subsidiary. Each such
Person has good, marketable and legal title to, or a valid leasehold interest
in, its respective material assets except for minor defects in title that, in
the aggregate, are not substantial in amount and do not materially detract from
the value of the Property subject thereto or interfere with its ability to
conduct business as currently conducted or to utilize such Properties and assets
for their intended purposes. As of the Effective Date, there will be no Liens
against any assets of the Parent, the Borrower or any other Subsidiary except
for Permitted Liens or other Liens shown on Schedule 7.1.(f).
 
 
(g). Existing Indebtedness. Schedule 7.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness owing to a Loan Party from the Parent, the
Borrower or any of their respective Subsidiaries or owing by a Loan Party to
another Loan Party), including without limitation, Guarantees of the Parent and
its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.
 
 
(h). Material Contracts. Each of the Parent and its Subsidiaries that is a party
to any Material Contract has performed and is in compliance with all of the
terms of such Material Contract, and no default or event of default attributable
to Parent or its Subsidiaries, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default attributable to Parent or its Subsidiaries, exists with respect to any
such Material Contract.
 
 
 
35

--------------------------------------------------------------------------------

 
 
(i). Litigation. Except as set forth on Schedule 7.1.(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Parent, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Parent or any of its
Subsidiaries or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.
 
 
(j). Taxes. All federal and, to the Borrower’s knowledge, all state and other
tax returns of the Parent and its Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, and, to the Borrower’s knowledge,
all state and other taxes, assessments and other governmental charges or levies
upon the Parent and its Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States income tax returns of the Parent or any of its
Subsidiaries is under audit. All charges, accruals and reserves on the books of
the Parent and each of its Subsidiaries and each other Loan Party in respect of
any taxes or other governmental charges are in accordance with GAAP.
 
 
(k). Financial Statements. The Parent has furnished to each Lender copies of the
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
March 31, 2008, and the consolidated statement of operations of the Parent and
its consolidated Subsidiaries for the year ended December 31, 2007 and for the
three-month period ended March 31, 2008. Such financial statements (including in
each case related schedules and notes) present fairly, in all material respects
and in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).
 
 
(l). No Material Adverse Change. Since March 31, 2008 there has been no material
adverse change in the business, assets, liabilities, financial condition,
results of operations, or business of the Parent and its Subsidiaries or the
Borrower and its Subsidiaries, in each case, taken as a whole. Each of the Loan
Parties is Solvent, provided that in the case of any Loan Party that is a
Guarantor, such solvency takes into account (i) the limitations on the
obligations of the Guarantor set forth in the Guaranty and (ii) access such
Guarantor has to funds from the Borrower.
 
 
(m). ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
 
 
36

--------------------------------------------------------------------------------

 
 
(n). Not Plan Assets; No Prohibited Transaction. None of the assets of the
Parent, the Borrower or any Subsidiary constitutes “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
 
 
(o). Absence of Defaults. None of the Parent, the Borrower or any other
Subsidiary is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case: (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Parent, the Borrower or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which the Parent, the Borrower or any other Subsidiary is a party or
by which the Parent, the Borrower or any other Subsidiary or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
(p). Environmental Laws. Each of the Parent, the Borrower and its other
Subsidiaries has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) neither the Parent or the Borrower is aware of, and has
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower or any of its other
Subsidiaries relating in any way to Environmental Laws.
 
 
(q). Investment Company. None of the Parent, the Borrower or any other
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.
 
 
(r). Margin Stock. None of the Parent, the Borrower or any other Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.
 
 
 
37

--------------------------------------------------------------------------------

 
 
(s). Affiliate Transactions. Except as permitted by Section 10.10., none of the
Parent, the Borrower or any other Subsidiary is a party to any transaction with
an Affiliate.
 
 
(t). Intellectual Property. Each of the Parent, the Borrower and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict as of the Agreement Date with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. The Parent, the Borrower and each other Subsidiary have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property.
 
 
(u). Business. As of the Agreement Date, the Parent, the Borrower and the other
Subsidiaries are engaged predominantly in the business of developing,
construction, acquiring, owning and operating neighborhood and community
shopping centers, together with other business activities incidental thereto.
 
 
(v). Broker’s Fees. Except as contemplated by any fee arrangements with the
Arranger or its affiliates, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of its other
Subsidiaries ancillary to the transactions contemplated hereby.
 
 
(w). Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Parent, the Borrower or any other Subsidiary in connection
with or relating in any way to this Agreement, when taken together with all
other written information furnished, contained any untrue statement of a fact
material to the creditworthiness of the Parent, the Borrower or any other
Subsidiary or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements (including in each case all
related schedules and notes) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower or any other Subsidiary in
connection with or relating in any way to this Agreement, present fairly, in all
material respects and in accordance with GAAP consistently applied throughout
the periods involved, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods (subject, as to
interim statements, to changes resulting from normal year end audit
adjustments). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower or any other Subsidiary
that have been or may hereafter be made available to the Agent or any Lender
were or will be, at the time made, prepared in good faith based on reasonable
assumptions.
 
 
(x). REIT Status. The Parent has operated, and intends to continue to operate,
in a manner so as to permit it to qualify as a REIT and each of its Subsidiaries
that is a corporation for U.S. federal income tax purposes is a Qualified REIT
Subsidiary or a Taxable REIT Subsidiary.
 
Section 7.2
Survival of Representations and Warranties, Etc.

 
 
 
38

--------------------------------------------------------------------------------

 
 
All statements contained in any Loan Document delivered by or on behalf of the
Parent, the Borrower or any other Subsidiary to the Agent or any Lender shall
constitute representations and warranties made by the Parent and or the Borrower
in favor of the Agent or any of the Lenders under this Agreement. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.
 
 
ARTICLE VIII. AFFIRMATIVE COVENANTS
 
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Parent and the Borrower shall
comply with the following covenants:
 
Section 8.1
Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 10.6., the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.
 
Section 8.2
Compliance with Applicable Law and Material Contracts.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, comply
with (a) all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, and (b) all terms and conditions of all Material
Contracts to which it is a party.
 
Section 8.3
Maintenance of Property.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, (a)
protect and preserve all of its respective material properties, including, but
not limited to, all material Intellectual Property, and maintain in good repair,
working order and condition all tangible properties, ordinary wear and tear and
casualty events excepted, and (b) make or cause to be made all needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.
 
Section 8.4
Conduct of Business.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, carry on,
their respective businesses as described in Section 7.1.(u).
 
Section 8.5
Insurance.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies against such
risks and in
 
 
 
39

--------------------------------------------------------------------------------

 
 
such amounts as is customarily maintained by Persons engaged in similar
businesses and owning similar properties in the same general area in which the
Borrower or the relevant Subsidiary operates or as may be required by Applicable
Law, and from time to time deliver to the Agent upon its request a detailed
list, together with copies of all policies of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
 
Section 8.6
Payment of Taxes and Claims.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, pay and
discharge prior to delinquency (a) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, could reasonably be expected to become a Lien on
any properties of such Person that is not a Permitted Lien; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Parent, the
Borrower or such Subsidiary, as applicable, in accordance with GAAP.
 
Section 8.7
Visits and Inspections.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.
 
Section 8.8
Use of Proceeds.

 
The Borrower shall use the proceeds of the Loans for general corporate purposes
only. No part of the proceeds of any Loan will be used for the purpose of buying
or carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
 
Section 8.9
Environmental Matters.

 
 
40

--------------------------------------------------------------------------------

 
 
The Parent and the Borrower shall, and shall cause all of the Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. If the Parent, the
Borrower, or any other Subsidiary shall (a) receive notice that any violation of
any Environmental Law may have been committed or is about to be committed by
such Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Parent, the Borrower or
any other Subsidiary alleging violations of any Environmental Law or requiring
any such Person to take any action in connection with the release of Hazardous
Materials or (c) receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof. The Parent and the Borrower shall, and shall cause the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.
 
Section 8.10
Books and Records.

 
The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in which
full, true and correct entries are made in accordance with GAAP.
 
Section 8.11
Further Assurances.

 
The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
 
Section 8.12
REIT Status.

 
The Parent will maintain its status as a REIT.
 
Section 8.13
Exchange Listing.

 
The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is the subject of price quotations in the over the
counter market as reported by the National Association of Securities Dealers
Automated Quotation System.
 
Section 8.14
Preservation of Right to Pledge Properties in the Unencumbered Pool.

 
The Parent, the Borrower, and each other Loan Party shall each take such actions
as are necessary to preserve its right and ability to pledge its interest in the
Unencumbered Pool Properties to the Agent without any such pledge after the date
hereof causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other
 
 
 
41

--------------------------------------------------------------------------------

 
 
Indebtedness of the Loan Parties or any of their respective Subsidiaries.
Borrower shall, upon demand, provide to the Agent such evidence as the Agent may
reasonably require to evidence compliance with this Section 8.14, which evidence
shall include, without limitation, copies of any agreements or instruments which
would in any way restrict or limit a Loan Party’s ability to pledge assets as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if assets are
pledged in the future as security for Indebtedness of such Loan Party or any of
its Subsidiaries.
 
 
ARTICLE IX. INFORMATION
 
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to the
Agent at its Lending Office (and the Agent shall promptly thereafter post for
review by the Lenders):
 
Section 9.1
Quarterly Financial Statements.

 
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity, cash flows
and Funds from Operations of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year end audit adjustments).
 
Section 9.2
Year End Statements.

 
As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity, cash flows and Funds from Operations of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be (a)
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Parent, the Borrower and its other
Subsidiaries as at the date thereof and the results of operations for such
period and (b) accompanied by the report thereon (other than the statement of
Funds from Operations) of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Requisite Lenders.
 
Section 9.3
Compliance Certificate.

 
 
42

--------------------------------------------------------------------------------

 
 
At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit G (a
“Compliance Certificate”) executed by the chief financial officer or chief
accounting officer of the Parent: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in Sections
10.1. and 10.2. and (b) stating that, to the best of his or her knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.
 
Section 9.4
Other Information.

 
(a). Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Parent or its Board of Trustees by its
independent public accountants;
 
 
(b). Securities Filings. Within 5 Business Days of the filing thereof, if
requested by Agent or any other Lender, copies of all registration statements
(excluding the exhibits thereto (unless requested by the Agent) and any
registration statements on Form S 8 or its equivalent), reports on Forms 10 K,
10 Q and 8 K (or their equivalents) and all other periodic reports which the
Parent, the Borrower, or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;
 
 
(c). Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and, if requested by Agent or any other
Lender, promptly upon the issuance thereof copies of all press releases issued
by the Parent, the Borrower or any other Subsidiary;
 
 
(d). Intentionally Omitted.
 
 
(e). Quarterly Property Schedules. At the time financial statements are
furnished pursuant to Sections 9.1. and 9.2., a schedule of all Properties owned
or leased by the Parent, the Borrower and each other Subsidiary of the Parent as
of the fiscal quarter most recently ended, and the applicable Net Operating
Income and Occupancy Rate of each such Property, such schedule certified by the
chief financial officer or chief accounting officer of the Parent as true,
correct and complete as of the date such information is delivered;
 
 
(f). Development Property Updates. At the time financial statements are
furnished pursuant to Sections 9.1. and 9.2., a schedule of all Properties of
the Parent, the Borrower and each other Subsidiary which are under development
as of the fiscal quarter most recently ended, setting forth for each such
Property its percentage of completion, the percentage preleased, the estimated
completion date, the total amount of development funded and the status of such
development against the development budget;
 
 
(g). Intentionally Omitted.
 
 
 
43

--------------------------------------------------------------------------------

 
 
(h). Litigation. To the extent the Parent, the Borrower or any other Subsidiary
is aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, the
Borrower or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect, and prompt notice of the receipt of notice that any United States income
tax returns of the Parent, the Borrower or any of its Subsidiaries are being
audited;
 
 
(i). Change of Management or Financial Condition. Prompt notice of any change in
the executive officers of the Parent or the Borrower and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower or any other Subsidiary which has
had or could reasonably be expected to have a Material Adverse Effect;
 
 
(j). Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Parent obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Parent, the Borrower or any other Subsidiary under
any Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;
 
 
(k). Judgments. Prompt notice of any order, judgment or decree in excess of
$1,000,000 having been entered against the Parent, the Borrower or any other
Subsidiary of any of their respective properties or assets;
 
 
(l). Notice of Violations of Law. Prompt notice if the Parent, the Borrower or
any other Subsidiary shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which, in
either case, could reasonably be expected to have a Material Adverse Effect;
 
 
(m). Material Contracts. Promptly upon entering into any Material Contract after
the Agreement Date, a copy to the Agent of such Material Contract;
 
 
(n). ERISA. If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or
 
 
 
44

--------------------------------------------------------------------------------

 
 
(vii) fails to make any payment or contribution to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement or makes any amendment to any Plan
or Benefit Arrangement, and of which has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief executive officer or chief financial
officer of the Parent setting forth details as to such occurrence and the
action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take; and
 
 
(o). Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower or any of its other Subsidiaries as the Agent or any Lender may
reasonably request.
 
 
ARTICLE X. NEGATIVE COVENANTS
 
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Parent and the Borrower shall
comply with the following covenants, as applicable:
 
Section 10.1
Financial Covenants.

 
The Parent shall not permit:
 
 
(a). Maximum Leverage Ratio. The Leverage Ratio to exceed 0.65 to 1.0 at any
time; provided, however, that the Leverage Ratio may be greater than 0.65 to
1.0, but may not be greater than 0.70 to 1.0, on not more than two (2) occasions
during the term of the Line of Credit (each an “Increased Leverage Period”) but
each such Increased Leverage Period may not exceed two (2) fiscal quarters in
duration and such two (2) Increased Leverage Periods may not be consecutive and
at least one (1) full fiscal quarter must separate such Increased Leverage
Periods.
 
 
(b). Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for
the two (2) fiscal quarters of the Parent most recently ended to (ii) Fixed
Charges for such period, to be less than 1.5 to 1.00 at any time.
 
 
(c). Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $300,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity Issuances
effected by the Parent or any Subsidiary after the effective date of the Line of
Credit Agreement (other than Equity Issuances to the Parent or any Subsidiary).
 
 
(d). Minimum Unencumbered Debt Service Ratio. The ratio of (x) the aggregate NOI
for all “Unencumbered Pool Properties” (as such term is defined under the Line
of Credit Agreement) for the period of two consecutive fiscal quarters most
recently ended for which financial results have been reported times 2 to (y)
“Unencumbered Debt Service” (as such term is defined under the Line of Credit
Agreement), to be less than 1.50 to 1.00, provided that any such “Unencumbered
Pool Properties” that were disposed of during such period or which are then
excluded from calculations of the “Borrowing Base” (as such term is defined
under the Line of
 
 
45

--------------------------------------------------------------------------------

 
 
Credit Agreement) shall be excluded from determinations of such ratio and the
NOI for any such “Unencumbered Pool Property” acquired during such period shall
be included only on a pro forma basis acceptable to the agent under the Line of
Credit Agreement.
 
 
(e). Unencumbered Pool Occupancy Rate. The average Occupancy Rate of all
“Unencumbered Pool Properties” (as such term is defined under the Line of Credit
Agreement), excluding Construction-In-Process Properties and Renovation
Properties, taken as a whole, to be less than 80.0% as of the end of each fiscal
quarter.
 
 
(f). Floating Rate Indebtedness. The ratio of (i) Floating Rate Indebtedness of
the Parent and its Subsidiaries determined on a consolidated basis to (ii) Total
Asset Value, to exceed 0.35 to 1.00 at any time.
 
 
(g). Recourse Indebtedness. The ratio of (i) Recourse Indebtedness (excluding
the obligations arising under the Line of Credit Agreement) to (ii) Total Asset
Value to exceed .30 to 1.00 at any time.
 
 
(h). Permitted Investments. The Parent’s, Borrower’s, and their Subsidiaries’
investments in (i) Mortgage Notes Receivable (with each asset valued at the
lower of its acquisition cost and its fair market value), shall not exceed, in
the aggregate, ten percent (10%) of Total Asset Value; or (ii) Unconsolidated
Affiliates (valued at the greater of their aggregate cash investment in that
entity or the portion of Total Asset Value attributable to such entity or its
assets as the case may be) shall not exceed, in the aggregate, twenty percent
(20%) of Total Asset Value.
 
 
(i). Secured Indebtedness. The ratio of (i) Secured Indebtedness of the Parent,
the Borrower, or any Subsidiary of Parent, determined on a consolidated basis,
to (ii) Total Asset Value to exceed .60 to 1.00 at any time.
 
Section 10.2
Restricted Payments.

 
The Parent shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Parent and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:
 
 
(a). the Parent may declare or make cash distributions to its shareholders in an
aggregate amount for any period of four (4) consecutive fixed quarters not to
exceed the greater of (i) ninety-five percent (95%) of the Parent’s Funds from
Operations for the four fiscal quarters ending prior to the fiscal quarter in
which such distribution is made, or (ii) the amount required to be distributed
for the Parent to maintain its status as a REIT under the Internal Revenue Code;
 
 
(b). the Parent may make cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;
 
 
(c). a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;
 
 
 
46

--------------------------------------------------------------------------------

 

(d). Subsidiaries may pay Restricted Payments to the Parent, the Borrower or any
other Subsidiary;
 
 
(e). share repurchases and redemptions to the extent permitted by Section
10.4(n) or Section 10.4(o);
 
 
(f). the Parent may effect “cashless exercises” of options granted under any
share option plan adopted by the Parent;
 
 
(g). the Parent may distribute rights or equity securities under any rights plan
adopted by the Borrower; and
 
 
(h). the Parent may declare or make cash distributions (or effect stock splits
or reverse stock splits) with respect to its equity securities payable solely in
additional shares of its equity securities.
 
 
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to maintain its status
as a REIT under the Internal Revenue Code. If an Event of Default specified in
Section 11.1.(a), an Event of Default with respect to the Parent or the Borrower
under Section 11.1.(f) or an Event of Default with respect to the Parent or the
Borrower under Section 11.1.(g) shall exist, or if as a result of the occurrence
of any other Event of Default any of the Obligations have been accelerated
pursuant to Section 11.2.(a), the Parent shall not, and shall not permit any
Subsidiary to, make any Restricted Payments to any Person other than to the
Parent, the Borrower or any other Subsidiary.
 
Section 10.3
Indebtedness.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1. Without the
prior written consent of the Agent, the Parent and the Borrower shall not, and
shall not permit any Subsidiary to, incur, assume, or otherwise become obligated
in respect of any Unsecured Indebtedness, other than (i) the Loans under this
Agreement, (ii) any loans or letters of credit under the Line of Credit, and
(iii) any other letters of credit, provided such other letters of credit, on an
aggregate basis, do not have an aggregate undrawn face amount in excess of
$15,000,000,.
 
Section 10.4
Investments Generally.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:
 
 
47

--------------------------------------------------------------------------------

 
 
(a). Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 7.1.(b);
 
 
(b). Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case immediately prior to such Investment, and after giving effect thereto,
no Default or Event of Default is or would be in existence;
 
 
(c). Investments permitted under Section 7.1(u);

 
(d). Investments in Cash Equivalents;
 
 
(e). intercompany Indebtedness among (i) the Parent and the Borrower and (ii)
the Borrower and its Wholly Owned Subsidiaries provided that such Indebtedness
is permitted by the terms of Section 10.3.;
 
 
(f). loans and advances to employees for moving, entertainment, travel and other
similar expenses in the ordinary course of business consistent with past
practices;
 
 
(g). demand deposits, certificates of deposit, bankers acceptances and domestic
and eurodollar time deposits with any Lender, or any other commercial bank,
trust company or national banking association incorporated under the laws of the
United States or any State thereof
 
 
(h). short-term direct obligations of the United States of America or agencies
thereof whose obligations are guaranteed by the United States of America;
 
 
(i). securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States or any State thereof;
 
 
(j). shares of “money market funds” registered with the Securities and Exchange
Commission under the Investment Company Act of 1940;
 
 
(k). Properties and all direct or indirect interests in Properties, now or
hereafter owned, leased or held by the Parent, the Borrower or any Subsidiary;
 
 
(l). equity investments in any Person and investments in mortgage and notes
receivable reimbursement agreements (to the extent obligations are payable under
such reimbursement agreements), including interest payments thereunder, of
Parent, Borrower or any of their respective Subsidiaries in a Person;
 
(m). Derivative Contracts made in connection with any Indebtedness;
 
 
(n). repurchases of any common shares or other equity interests (or securities
convertible into such interests) in the Parent which do not exceed, in any
calendar year, (i) 10% of the aggregate outstanding common shares and other
equity interests in the Parent as of the date hereof, in any combination, plus
(ii) 10% of the aggregate of any additional common shares and other equity
interests in the Parent issued after the date hereof, in any combination;
 
 
48

--------------------------------------------------------------------------------

 
 
(o). redemptions for cash or common shares of the Parent of units of limited
partnership interest in the Borrower;
 
 
(p). Capitalized Lease Obligations; and
 
 
(q). any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, (a) no
Default or Event of Default is or would be in existence, (b) the Borrower and
Parent are in compliance with Section 8.4, and (c) such Investment does not
violate the limitations established in Section 10.1(h).
 
 
Section 10.5
Liens.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
create, assume, or incur any Lien (other than Permitted Liens) or Negative
Pledge upon (i) any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence or (ii) any Unencumbered
Pool Property.
 
Section 10.6
Merger, Consolidation, Sales of Assets and Other Arrangement.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to:
(i) enter into any transaction of merger or consolidation; (ii) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); or (iii)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any of its business or assets, whether
now owned or hereafter acquired; provided, however, that:
 
(a). any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary that is not a Loan
Party so long as immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;
 
 
(b). the Parent, the Borrower and the other Subsidiaries may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of their business;
 
 
(c). any Subsidiary may merge or be consolidated into or with the Borrower;
 
 
(d). a Person (other than the Borrower) may merge with and into a Loan Party so
long as (i) such Loan Party is the survivor of such merger or the surviving
entity becomes a Loan Party immediately upon the consummation thereof, (ii)
immediately prior to such merger, and immediately thereafter and after giving
effect thereto, (x) no Default or Event of Default is or would be in existence
and (y) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents, and
 
 
49

--------------------------------------------------------------------------------

 
 
(iii) the Borrower shall have given the Agent at least 30 days’ (or such shorter
period as may be approved by the Agent) prior written notice of such merger,
such notice to include a certification as to the matters described in the
immediately preceding clause (ii);
 
(e). any two or more Subsidiaries may merge or be consolidated;
 
 
(f). a Subsidiary may merge or be consolidated with any other Person in a
transaction in which such other Person shall be the surviving entity, may be
liquidated or dissolved, or may sell, lease or otherwise dispose of all or
substantially all of its Property, so long as, after giving effect to any such
transaction, no Default or Event of Default shall then exist. In the event that
a Subsidiary shall engage in a transaction permitted by this Section 10.6(f)
(other than a lease of all or substantially all of its assets), then such
Subsidiary shall be released by the Agent from liability under the Guaranty,
provided that (1) the Borrower shall deliver to the Agent evidence satisfactory
to the Agent that the Borrower will be in compliance with all covenants of this
Agreement after giving effect to such transaction and (2) the net cash proceeds
from such sale or disposition are being distributed to Borrower or another
Subsidiary as part of such dissolution;
 
 
(g). the Parent, the Borrower or any Subsidiary may sell, transfer or dispose of
worn-out, obsolete or surplus personal property;
 
 
(h). the Parent, the Borrower or any Subsidiary may sell, transfer, contribute,
master lease or otherwise dispose of any Property in an arm’s length transaction
(or, if the transaction involves an Affiliate of the Borrower, if the
transaction complies with Section 10.10), including, without limitation, a
disposition of Properties pursuant to a merger or consolidation, provided,
however, that for any fiscal year of the Borrower, any sale, transfer, master
lease, contribution or other disposition of any Property in reliance on this
clause (h) which when combined with all other sales, transfers, master leases,
contributions or dispositions of Properties in reliance on this clause (h) made
in such fiscal year (i) shall not exceed 25% of the contribution to Total Asset
Value represented by all Properties of the Parent, the Borrower and their
respective Subsidiaries determined as of the last day of the preceding fiscal
year and (ii) shall not cause any Default or Event of Default to occur
hereunder.
 
 
(i). the Parent, the Borrower and its Subsidiaries may exchange Property held by
the Borrower or a Subsidiary for one or more Properties of any Person; provided,
that the Board of Trustees or Capital Allocation Committee of the Borrower has
determined in good faith that the fair market value of the assets received by
the Borrower or any such Subsidiary are approximately equal to the fair market
value of the assets exchanged by the Borrower or such Subsidiary; and
 
 
(j). the Parent, the Borrower and each other Subsidiary may sell, contribute,
transfer or dispose of assets among themselves.
 
Section 10.7
Fiscal Year.

 
The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.
 
Section 10.8
Modifications to Material Contracts.

 
 
50

--------------------------------------------------------------------------------

 
 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
enter into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.
 
Section 10.9
Modifications of Organizational Documents.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
have a Material Adverse Effect.
 
Section 10.10
Transactions with Affiliates.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Loan Party), except transactions in the ordinary course
of the business of the Parent, the Borrower or any of their respective
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.
 
Section 10.11
ERISA Exemptions.

 
The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.
 
 
Section 10.12
Modification of certain provisions of the Line of Credit Agreement.

 
The Parent and the Borrower shall not modify or amend the definition of the term
“Borrowing Base” under the Line of Credit Agreement, or the defined terms
contained in such definition or the covenants and conditions of the Line of
Credit Agreement that utilize such defined term, without the prior written
consent of the Requisite Lenders.
 
 
ARTICLE XI. DEFAULT
 
 
Section 11.1
Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
 
 
(a). Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.
 
 
(b). Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the
 
 
 
51

--------------------------------------------------------------------------------

 
 
Borrower under this Agreement or any other Loan Document, or any other Loan
Party shall fail to pay when due any payment Obligation due and owing by such
other Loan Party under any Loan Document to which it is a party, and such
failure shall continue for a period of 5 Business Days.
 
 
(c). Default in Performance. (i) The Borrower or the Parent shall fail to
perform or observe any term, covenant, condition or agreement contained in
Section 9.4.(j) or in Article X. or (ii) any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and in the case of this clause (ii) only such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Parent or such Loan Party obtains knowledge of such
failure or (y) the date upon which the Parent has received written notice of
such failure from the Agent.
 
 
(d). Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished or made or deemed made by or on
behalf of any Loan Party to the Agent or any Lender, shall at any time prove to
have been incorrect or misleading, in light of the circumstances in which made
or deemed made, in any material respect when furnished or made or deemed made.
 
(e). Indebtedness Cross Default; Derivatives Contracts.
 
(i). The Borrower, the Parent, or any Subsidiary of Parent shall fail to pay
when due and payable, within any applicable grace of cure period, the principal
of, or interest on, any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $10,000,000 (or $50,000,000 in the case of
Nonrecourse Indebtedness) or more (“Material Indebtedness”); or
 
 
(ii). (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (other than as a
result of customary non-default mandatory prepayment provisions associated with
events such asset sales, casualty events, debt issuances, equity issuances or
excess cash flow); or
 
 
(iii). there occurs under any Derivatives Contract an “Early Termination Date”
(as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
“Defaulting Party” (as defined in such Derivatives Contract) or (B) any
“Termination Event” (as so defined) under such Derivatives Contract as to which
any Loan Party is an “Affected Party” (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000 or more; or
 
 
 
52

--------------------------------------------------------------------------------

 
 
(iv). without limiting the generality of the foregoing, there occurs any “Event
of Default” (as such term is specifically defined in the Line of Credit
Agreement) under the Line of Credit Agreement.
 
 
(f). Voluntary Bankruptcy Proceeding. Any Loan Party shall: (i) commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.
 
 
(g). Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against such Loan Party (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.
 
 
(h). Litigation; Enforceability. Any Loan Party shall disavow, revoke or
terminate (or attempt to terminate) any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, any Note or any other Loan Document or this Agreement, any Note,
the Guaranty or any other Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).
 
 
(i). Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against any Loan Party or any other Subsidiary by any court or
other tribunal and (i) such judgment or order shall continue for a period of 30
days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) (x) in the
case of any judgment against the Parent or any other Loan Party exceeds
$25,000,000 (or, in case more than one such judgment against the Parent or any
other Loan Party exists, all such judgments, in the aggregate, entered during
any calendar year exceed $25,000,000) or (y) in the case of any judgment against
any Subsidiary that is not a Loan Party exceeds $25,000,000, (or in case more
than one such judgment against such Subsidiaries exists, all such judgments in
the aggregate entered during any
 
 
53

--------------------------------------------------------------------------------

 
 
calendar year exceed $25,000,000) or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.
 
 
(j). Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any asset of any Loan Party or any other Subsidiary
which exceeds, individually or together with all other such warrants, writs,
executions and processes, (i) with respect to the Parent and any other Loan
Parties, $25,000,000 or (ii) with respect to Subsidiaries that are not Loan
Parties, $25,000,000 and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.
 
 
(k). ERISA. Any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $10,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a Plan
or Plans having aggregate Unfunded Liabilities in excess of $10,000,000 shall be
filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.
 
 
(l). The Parent shall fail to maintain its status as a REIT.
 
 
(m). Change of Control/Change in Management.


 
(i). Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30.0% of the total voting power of the then outstanding
voting stock of the Parent;
 
 
(ii). During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12 month period constituted
the Board of Trustees of the Parent (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or
 
 
 
54

--------------------------------------------------------------------------------

 
 
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Parent then in office;
 
 
(iii). The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower; or
 
 
(iv). Any Change in Management shall occur.
 
 
(n). Liquidating Events. The occurrence of a “Liquidating Event” under and as
defined in the partnership agreement of the Borrower or any event occurs that
results in the dissolution of the Borrower.
 
Section 11.2
Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default the following provisions shall apply:
 
(a). Acceleration; Termination of Facilities.
 
 
(i). Automatic. Upon the occurrence of an Event of Default specified in Sections
11.1.(f) or 11.1.(g), (A)(i) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, and (ii) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, and the obligation of the Lenders to make Loans, shall all
immediately and automatically terminate.
 
 
(ii). Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 11.5 and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder.
 
 
(b). Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
 
 
(c). Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.
 
Section 11.3
Remedies Upon Default.

 
 
 
55

--------------------------------------------------------------------------------

 
 
Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments
shall immediately and automatically terminate.
 
Section 11.4
Allocation of Proceeds.

 
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
 
 
(a). amounts due to the Agent in respect of fees and expenses due under Section
13.2.;
 
 
(b). amounts due to the Lenders in respect of fees and expenses due under
Section 13.2., pro rata in the amount then due each Lender;
 
 
(c). payments of interest on the Loans, to be applied for the ratable benefit of
the Lenders;
 
 
(d). payments of principal of the Loans to be applied for the ratable benefit of
the Lenders;
 
 
(e).  amounts due the Agent and the Lenders pursuant to Sections 12.8. and
13.9.;
 
 
(f). payments of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
 
 
(g). any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
 
Section 11.5
Intentionally Omitted.

 


 
Section 11.6
Performance by Agent.

 
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable Post
Default Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.
 
Section 11.7
Rights Cumulative.

 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
 
 
56

--------------------------------------------------------------------------------

 
 
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
 
 
ARTICLE XII. THE AGENT
 
 
Section 12.1
Authorization and Action.

 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.
 
Section 12.2
Agent’s Reliance, Etc.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with
 
 
 
57

--------------------------------------------------------------------------------

 
 
legal counsel (including its own counsel or counsel for the Parent, the Borrower
or any other Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Parent, the Borrower or other Persons or
inspect the property, books or records of the Parent, the Borrower or any other
Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Agent and the other Lenders that the conditions precedent for initial Loans set
forth in Sections 6.1. and 6.2. that have not previously been waived by the
Requisite Lenders have been satisfied.
 
Section 12.3
Notice of Defaults.

 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
 
Section 12.4
KeyBank as Lender.

 
KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Loan Parties for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities,
KeyBank or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality
 
 
58

--------------------------------------------------------------------------------

 
 
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.
 
Section 12.5
Approvals of Lenders.

 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent or the Borrower in respect of the matter or issue to
be resolved, and (d) shall include the Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly, but in any
event within 10 Business Days (or such lesser or greater period as may be
specifically required under the Loan Documents) of receipt of such
communication. Except as otherwise provided in this Agreement, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.
 
Section 12.6
Lender Credit Decision, Etc.

 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys in fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender. Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any
 
 
59

--------------------------------------------------------------------------------

 
 
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Parent, the Borrower,
any other Loan Party or any other Affiliate thereof which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys in fact or other affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
 
Section 12.7
[Intentionally Omitted]

 


 
Section 12.8
Indemnification of Agent.

 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice. Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees
of the counsel(s) of the Agent’s own choosing) incurred by the Agent in
connection with the preparation, negotiation, execution, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including reasonable counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
 
Section 12.9
Successor Agent.

 
 
60

--------------------------------------------------------------------------------

 
 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the resigning Agent’s giving of notice of resignation, then the resigning
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any Agent’s resignation hereunder as Agent, the provisions of
this Article XII shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.
 
Section 12.10
Titled Agents.

 
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Arranger”, “Book Manager” and
“Syndication Agent” are solely honorific and imply no fiduciary responsibility
on the part of the Titled Agents to the Agent, the Borrower or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.
 
 
ARTICLE XIII. MISCELLANEOUS
 
 
Section 13.1
Notices.

 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
 
 
If to the Borrower:
 
 
Kite Realty Group, L.P.
 
 
c/o Kite Realty Group Trust
 
 
30 S. Meridian Street, Suite 1100
 
 
Indianapolis, Indiana 46204
 
 
Attn: Chief Financial Officer
 

 
Telephone:
(317) 577-5600

 
 

 
Telecopy:
(317) 577-5605

 
 
61

--------------------------------------------------------------------------------

 
 
with a copy to:
 
 
Hogan & Hartson LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
 
Attn: David Bonser
 

 
Telephone:
(202) 637-5868

 

 
Telecopy:
(202) 637-5910

 
 
If to the Agent:
 
KeyBank National Association
Real Estate Capital
127 Public Square, 8th Floor
Mail Code: OH-01-27-0839
Cleveland, Ohio 44114
 
Attn: Kevin Murray
 
Telephone: (216) 689-4660
 
Telecopy: (216) 689-4997
 
 
With a copy to:
 

 
Sonnenschein Nath & Rosenthal LLP

 

 
7800 Sears Tower

 

 
Chicago, IL 60606

 

 
Attn: Patrick G. Moran

 

 
Telephone: 312-876-8132

 

 
Telecopy: 312-876-7934

 
If to a Lender:
 
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;
 
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.
 
 
62

--------------------------------------------------------------------------------

 
 
Section 13.2
Expenses.

 
The Borrower agrees (a) to pay or reimburse each of the Agent and the Arranger
for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including (x) the
reasonable fees and disbursements of counsel to the Agent and the Arranger, (y)
costs and expenses of the Agent in connection with the use of Syndtrak or other
similar information transmission systems in connection with the Loan Documents,
and (z) reasonable costs and expenses incurred by the Agent in connection with
the review of Properties for inclusion in calculations of the Borrowing Base and
the Agent’s other activities under Article XII., including the reasonable fees
and disbursements of counsel to the Agent relating to all such activities, (b)
to pay or reimburse the Agent and the Lenders for all their reasonable costs and
expenses incurred following the occurrence of a Default in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent from any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 11.1.(f) or 11.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section within thirty (30) days after receipt of a reasonably detailed
invoice therefor, the Agent, and/or the Lenders may pay such amounts on behalf
of the Borrower and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder.
 
Section 13.3
Setoff.

 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2., and although such obligations shall be
contingent or unmatured.
 
 
Section 13.4
Litigation; Jurisdiction; Other Matters; Waivers.

 
 
(a). EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, THE PARENT, AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
 
 
(b). EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE PARENT, THE
BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM,
AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
 
 
(c). THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.
 
Section 13.5
Successors and Assigns.

 
 
64

--------------------------------------------------------------------------------

 
 
(a). The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that neither the Parent or the Borrower may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.
 
 
(b). Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.
 
 
(c). Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, after giving effect to
any such participation by a Lender, the amount of its Commitment, or if the
Commitments have been terminated, the aggregate outstanding principal balance of
Notes held by it, in which it has not granted any participating interests must
be equal to $5,000,000. Except as otherwise provided in Section 13.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal, (iv)
reduce the rate at which interest is payable thereon or (v) release the
Guarantor. An assignment or other transfer which is not permitted by subsection
(d) or (e) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (c). Upon request from the Agent or Borrower, a Lender shall notify
the Agent of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder and
that the requirements of Section 3.12. (c) have been satisfied.
 
 
(d). Any Lender may with the prior written consent of the Agent and, so long as
no Event of Default exists, with the prior written consent of the Borrower
(which consent, in each case, shall not be unreasonably withheld (it being
agreed that the Borrower’s withholding of consent to an assignment which would
result in (i) the Borrower having to pay amounts under Section 3.12. as a result
of the admission of such an Assignee or (ii) the admission of an Assignee which
refuses to receive confidential information subject to the confidentiality
requirements set forth herein shall in each case be deemed to be reasonable)),
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement and the Notes (including all
or a portion of its Commitments and the Loans owing to such Lender); provided,
however, (i) no such consent by the Borrower or the Agent shall be required in
the case of any
 
 
 
65

--------------------------------------------------------------------------------

 
 
assignment to another Lender or any affiliate of such Lender; (ii) without
limiting a full assignment by a Lender, unless the Borrower and the Agent
otherwise agree, after giving effect to any partial assignment by a Lender, the
Assignee shall hold, and the assigning Lender shall retain, a Commitment, or if
the Commitments have been terminated, Loans having an outstanding principal
balance, of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof; and (iii) each such assignment and the requisite consents shall be
effected by means of an Assignment and Acceptance Agreement. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement with respect to the assigned interest as of the effective date of the
Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so that (i) to the extent requested by the assignee Lender or
transferor Lender, new Notes are issued to the Assignee and such transferor
Lender, as appropriate and (ii) any Notes held by the assigning Lender are
promptly returned to the Borrower for cancellation (and, to the extent not so
returned, Borrower shall be entitled to receive a customary indemnity agreement
of the type described in Section 2.8(c)(ii)(A) from such assigning Lender). In
connection with any such assignment, the transferor Lender shall pay to the
Agent an administrative fee for processing such assignment in the amount of
$3,500. Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in its Commitment or any Loan held by it
hereunder to the Borrower or any Subsidiary or Affiliate of the Borrower.
 
 
(e). The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
 
 
(f). In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be
 
 
66

--------------------------------------------------------------------------------

 
 
fully transferable as provided therein. No such assignment shall release the
assigning Lender from its obligations hereunder.
 
 
(g). A Lender may furnish any information concerning the Borrower, any other
Loan Party or any of their respective Subsidiaries in the possession of such
Lender from time to time to Assignees and Participants (including prospective
Assignees and Participants) subject to compliance with Section 13.8.
 
 
(h). Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.
 
 
(i). Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.
 
Section 13.6
Amendments.

 
(a). Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).
 
 
(b). Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:
 
 
(i). increase the Commitments of the Lenders or subject the Lenders to any
additional obligations;
 
 
(ii). reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;
 
 
(iii). modify the definition of the term “Maturity Date” or otherwise postpone
any date fixed for any payment of any principal of, or interest on, any Loans or
any other Obligations (including the waiver of any Default or Event of Default
as a result of the nonpayment of any such Obligations as and when due);
 
(iv). amend or otherwise modify the provisions of Section 3.2;
 
 
(v). modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision
 
 
67

--------------------------------------------------------------------------------

 
 
hereof, including without limitation, any modification of this Section 13.6. if
such modification would have such effect; or
 
(vi). release the Guarantor from the Guaranty.
 
 
(c). No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.
 
 
(d). No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 12.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Default or Event of Default occurring hereunder shall
continue to exist until such time as such Default or Event of Default is waived
in writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by any Loan Party or any other Person subsequent
to the occurrence of such Event of Default. Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
any Loan Party shall entitle such Loan Party to any other or further notice or
demand in similar or other circumstances.
 
Section 13.7
Nonliability of Agent and Lenders.

 
The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.
 
Section 13.8
Confidentiality.

 
The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure: (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 13.8.); (b) as
reasonably requested by any potential Assignee, Participant or other transferee
in connection with the
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) upon Borrower’s prior consent (which
consent shall not be unreasonably withheld), to any contractual counter-parties
to any swap or similar hedging agreement or to any rating agency; and (g) to the
extent such information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Agent or any Lender on
a nonconfidential basis from a source other than the Borrower or any Affiliate.
 
Section 13.9
Indemnification.

 
(a). The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
5.1. or expressly excluded from the coverage of such Sections 3.12. or 5.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans; (iv) the Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Agent and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non compliance by the Parent, the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its Subsidiaries (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in
 
 
69

--------------------------------------------------------------------------------

 
 
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for (A) any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.
 
 
(b). The Borrower’s indemnification obligations under this Section 13.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 13.9.
 
 
(c). This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
 
 
(d). All out of pocket fees and expenses of, and all amounts paid to third
persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
 
 
(e). An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the
 
 
70

--------------------------------------------------------------------------------

 
 
Borrower where (x) no monetary relief is sought against such Indemnified Party
in such Indemnity Proceeding or (y) there is an allegation of a violation of law
by such Indemnified Party.
 
 
(f). If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
 
 
(g). The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
 
Section 13.10
Termination; Survival.

 
At such time as (a) all of the Commitments have been terminated, and (b) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent and the Lenders are entitled under the
provisions of Sections 3.12., 5.1., 5.4., 12.8., 13.2. and 13.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 13.4., shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.
 
Section 13.11
Severability of Provisions.

 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 13.12
GOVERNING LAW.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
Section 13.13
Patriot Act.

 
The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with the such
Act.
 
Section 13.14
Counterparts.

 
 
71

--------------------------------------------------------------------------------

 
 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
 
Section 13.15
Obligations with Respect to Loan Parties.

 
The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.
 
Section 13.16
Limitation of Liability.

 
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
 
Section 13.17
Entire Agreement.

 
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
 
Section 13.18
Construction.

 
The Parent, the Borrower, the Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.
 
 
[Signatures on Following Pages]
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.
 

 
KITE REALTY GROUP, L.P.

 


 

 
By: Kite Realty Group Trust, its sole General Partner

 
       By: /s/ Daniel R. Sink
 
 
       Name: Daniel R. Sink
 
 
       Title: Executive Vice President, Chief Financial Officer, and Treasurer
 

 
KITE REALTY GROUP TRUST

 
       By: /s/ Daniel R. Sink
 
 
       Name: Daniel R. Sink
 
 
       Title: Executive Vice President, Chief Financial Officer, and Treasurer
 
 
[Signatures Continued on Next Page]
 
 
 
73

--------------------------------------------------------------------------------

 
 
[Signature Page to Term Loan Agreement dated as of
 
 
July 15, 2008 with Kite Realty Group, L.P.]
 
 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
 
 
By: /s/ Kevin P. Murray
 
 
Print Name: Kevin P. Murray
 
 
Title: Senior Vice President
 
 
Commitment Amount:  $30,000,000
 
 
Lending Office (all Types of Loans):
 
KeyBank National Association
KeyBank Real Estate Capital
127 Public Square
8th Floor
OH-01-27-0839
Cleveland, OH 44114
 
Attn: Kevin P. Murray
 
Telephone: (216) 689-4660
 
Telecopy: (216) 689-4997
 

 
74

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(b)


Ownership Structure


[See Attached]







 
 

--------------------------------------------------------------------------------

 

KITE REALTY GROUP TRUST
LIST OF ENTITIES
AS OF JULY 15, 2008
 
 
Entity Name
State of Formation
ForeignQualifications
Purpose
Ownership Structure
Loan Type
116 & Olio, LLC
Indiana
 
Owns Geist Pavilion, Fishers, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
50th & 12th, LLC
Indiana
 
Owns 50th & 12th Walgreens, Seattle, WA
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
82 & Otty, LLC
Indiana
Oregon
Owns Shops at Otty, Clackamas, OR
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Brentwood Land Partners, LLC
Delaware
Florida
Owns Tarpon Springs Plaza, Naples, Florida
Wholly owned subsidiary of Kite Realty Group, L.P.
Variable Rate Debt
Centre Associates, LP
Indiana
 
Owns The Centre, Carmel, IN
Joint venture between Kite Realty Group, L.P. (60% interest), David Kosese (an
unrelated third party, 20% interest) and Gerald Kosene (an unrelated third
party, 20% interest)
Unencumbered JV
Cornelius Adair, LLC
Indiana
Oregon
Owns Cornelius, Oregon Walgreens and shops (Gateway Plaza)
Wholly owned subsidiary of KRG/KP Northwest 20, LLC
Unencumbered JV
Corner Associates, LP
Indiana
 
Owns The Corner, Carmel, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
d/b/a Kite Development
   
Successor-by-merger to Kite Development Corporation.  Party to purchase
agreements.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
d/b/a KMI Realty Advisors
   
Successor-by-merger to KMI Realty Advisors, Inc.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
Delray Marketplace Master Association, Inc.
Florida
 
Owners' Association for Delray Marketplace
 
NA
Eagle Plaza II, LLC
Indiana
 
Owns Red Bank Commons, Evansville, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Estero Town Commons Property Owners Association, Inc.
Florida
 
Manages Common Areas at Estero Town Commons, Florida
 
NA
Fishers Station Development Company
Indiana
 
Owns Shops at Fishers Station, Fishers, IN
KRG Fishers Station II, LLC (a wholly owned subsidiary of Kite Realty Group,
L.P.) is the managing partner and holds a 25% interest.  Sunblest Farms, Inc. (a
non-related third party) holds a 75% interest and receives a capped cash flow
distribution.
Variable Rate Debt

 
 
 
 

--------------------------------------------------------------------------------

 
 
Glendale Centre, LLC
Indiana
 
Owns Glendale Town Center, Indianapolis, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Construction Loan
International Speedway Square, Ltd.
Florida
 
Owns ISS, Daytona Beach, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
Jefferson Morton, LLC
Indiana
 
Owns 50 S. Morton, Franklin, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Acworth, LLC
Indiana
Georgia
Owns Publix at Acworth, Acworth, GA
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Coral Springs, LLC
Indiana
Florida
Owns Circuit City Plaza, Coral Springs, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Daytona, LLC
Indiana
Florida
Managing partner of International Speedway Square, Ltd.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
Kite Eagle Creek II, LLC
Indiana
Florida
Owns Eagle Creek Phase II, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Disolved/Sold
Kite Eagle Creek, LLC
Indiana
Florida
Owns Shops at Eagle Creek, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Greyhound III, LLC
Indiana
 
Owns raw land at Greyhound Commons
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Greyhound, LLC
Indiana
 
Owns Greyhound Commons, Carmel, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite King’s Lake, LLC
Indiana
Florida
Owns King's Lake Square, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Kokomo, LLC
Indiana
 
Owns Boulevard Crossing, Kokomo, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
Kite McCarty State, LLC
Indiana
 
Owns Indiana State Motor Pool, Indianapolis, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Variable Rate Debt
Kite Michigan Road, LLC
Indiana
 
Owns Weston Park, Carmel, Indiana
Wholly owned subsidiary of Kite Realty Group, L.P.
Disolved/Sold
Kite New Jersey, LLC
Delaware
New Jersey, Delaware
Owns Ridge Plaza, Oak Ridge, NJ
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered

 
 
 
 

--------------------------------------------------------------------------------

 
 
Kite Noblesville, LLC
Indiana
 
Owns Vacant Land
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
Kite Pen, LLC
Indiana
 
Owns PEN Products, Plainfield, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Realty Advisors, LLC
Indiana
 
Successor-by-merger to KMI Realty Advisors, Inc.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
Kite Realty Construction, LLC
Indiana
FL, WA
Performs third party construction.
Wholly owned subsidiary of Kite Realty Holding, LLC
NA
Kite Realty Development, LLC
Indiana
 
Build-to-suit and joint venture partner.
Wholly owned subsidiary of Kite Realty Holding, LLC
NA
Kite Realty Eddy Street Garage, LLC
Indiana
 
To own real estate in South Bend, Indiana which will be developed for a garage
Wholly owned subsidiary of Kite Realty Holding, LLC
Unencumbered
Kite Realty Eddy Street Land, LLC
Indiana
 
To own real estate in South Bend, Indiana which will be developed for
residential purposes and sold.
Wholly owned subsidiary of Kite Realty Holding, LLC
Unencumbered
Kite Realty Group Trust
Maryland
IN, FL, TX,  WA, OR, IL, NJ, OH, MD
The publicly-traded parent company
Parent company
NA
Kite Realty Group, L.P.
Delaware
IN, FL, TX, GA, WA, OR, IL, NJ, OH, VA
The "operating partnership"
General partner is Kite Realty Group Trust.  There are a number of limited
partners who own partnership units.
NA
Kite Realty Holding, LLC
Indiana
 
Taxable REIT Subsidiary.
Wholly owned subsidiary of Kite Realty Group, L.P.  
NA
Kite Realty Naperville, LLC
Indiana
Dissolved in Illinois
Owned Marsh parcel, Naperville, IL.
Wholly owned subsidiary of Kite Realty Group, L.P.
Disolved/Sold
Kite Realty New Hill Place, LLC
Indiana
North Carolina
Develop property in Holly Springs, North Carolina
Wholly owned subsidiary of Kite Realty Development, LLC
Unencumbered
Kite Realty Peakway at 55, LLC
Indiana
North Carolina
Owns acreage in Apex, North Carolina.
Wholly owned subsidiary of Kite Realty Holding, LLC
Unencumbered
Kite Realty SMM II, LLC
Indiana
 
Managing Member of Spring Mill Medical II, LLC
Wholly owned subsidiary of Kite Realty Development, LLC
Disolved/Sold

 
 
 
 

--------------------------------------------------------------------------------

 
 
Kite Realty South Elgin, LLC
Indiana
Illinois
To acquire real estate in South Elgin, Illinois from Robertino Presta
Wholly owned subsidiary of Kite Realty Development, LLC
Construction Loan
Kite Realty/WLDC Marysville Construction, LLC
Indiana
 
Construction joint venture for Marysville construction project
Joint Venture owned 50% by Kite Realty Construction, LLC and 50% by
White-Leasure Development Company (an unrelated third party)
NA
Kite San Antonio, LLC
Indiana
Texas
General partner of KRG San Antonio, LP
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
Kite Shadeland, LLC
Indiana
 
Owned Mid-America Bldg, Indianapolis, IN.  Acquired Market Street Village
through 1031.
Wholly owned subsidiary of Kite Realty Group, L.P.
Disolved/Sold
Kite Silver Glen, LLC
Indiana
Illinois
Owns Silver Glen Crossings, South Elgin, IL
Wholly owned subsidiary of Kite Realty Group, L.P.
Disolved/Sold
Kite Spring Mill Medical, LLC
Indiana
 
Member of Spring Mill Medical, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
Disolved/Sold
Kite Washington Parking, LLC
Indiana
 
Owns Union Station Garage, Indianapolis, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite Washington, LLC
Indiana
 
Owns Thirty South, Indianapolis, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
Kite West 86th Street II, LLC
Indiana
 
Owns Traders Point II, Indianapolis, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Kite West 86th Street, LLC
Indiana
 
Owns Traders Point, Indianapolis, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG 951 & 41, LLC
Indiana
Florida
Owns land at 951 & 41, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Beacon Hill, LLC
Indiana
 
Member of KRG/I-65 Partners Beacon Hill, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Bolton Plaza, LLC
Indiana
 
Member of KRG/CREC Bolton Plaza, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Bridgewater, LLC
Indiana
 
Owns Bridgewater Shops, Westfield, Indiana
Wholly owned subsidiary of Kite Realty Group, L.P.
Construction Loan
KRG Capital, LLC
Indiana
Georgia
Single member of a number of entities.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA

 
 
 

--------------------------------------------------------------------------------

 
 
KRG Cedar Hill Plaza, LP
Delaware
Texas
Owns Plaza at Cedar Hill, Cedar Hill, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG Cedar Hill Village, LP
Indiana
Texas
Owns Cedar Hill Village, Cedar Hill, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG CHP Management, LLC
Delaware
Texas
General partner of KRG Cedar Hill Plaza, LP
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG College I, LLC
Indiana
 
Owns raw Lot 1 & 3 at 54th & College, Indpls.
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG College, LLC
Indiana
 
Owns raw land at 54th & College, Indianapolis
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Construction, LLC
Indiana
Florida
Successor-by-merger to Kite Construction, Inc. Performs construction for REIT
properties.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Cool Creek Management, LLC
Indiana
 
Managing Member of Westfield One, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Cool Creek Outlots, LLC
Indiana
 
Owns three (3) outlots at Cool Creek Commons
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Corner Associates, LLC
Indiana
 
General partner of Corner Associates, LP
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Courthouse Shadows I, LLC
Delaware
 
Sole Member of KRG Courthouse Shadows, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Courthouse Shadows, LLC
Delaware
Florida
Owns Courthouse Shadows Shopping Center, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG CREC/KS Pembroke Pines, LLC
Florida
 
Owns Cobblestone Plaza, Pembroke Pines, FL
Joint Venture between KRG Pembroke Pines, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and WBKS Pines Boulevard, LLC (an unrelated third party)
Construction Loan
KRG Daytona Management, LLC
Indiana
Florida
Managing member of Kite Daytona, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA

 
 
 

--------------------------------------------------------------------------------

 
 
KRG Delray Beach, LLC
Indiana
 
Member of KRG/Atlantic Delray Beach, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Development, LLC
Indiana
Florida
Successor-by-merger to Kite Development Corporation.  Party to purchase
agreements.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Eagle Creek III, LLC
Indiana
Florida
Owns WCI Parcel at Eagle Creek, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Eagle Creek IV, LLC
Indiana
Florida
Owns Pad 5 (outlot) at Eagle Creek, Naples, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Eastgate Pavilion, LLC
Indiana
Ohio
Owns Eastgate Pavilion, Cincinnati, OH
Wholly owned subsidiary of Kite Realty Group, L.P.
Variable Rate Debt
KRG Eddy Street FS Hotel, LLC
Indiana
 
Owner of land in South Bend, Indiana to be developed as a full service hotel.
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Eddy Street Land, LLC
Indiana
 
To be the owner or ground lessee of land In South Bend, Indiana to be developed
as Eddy Street Commons
Wholly owned subsidiary of Kite Realty Group, L.P.
Construction Loan
KRG Eddy Street LS Hotel, LLC
Indiana
 
To be owner of land in South Bend, Indiana to be developed as a limited service
hotel.
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Estero, LLC
Indiana
Florida
Member of KRG/CCA Estero, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Fishers Station II, LLC
Indiana
 
Member of Fishers Station Development Company
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Fishers Station, LLC
Indiana
 
Owns Marsh at Fishers Station, Fishers, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Four Corner Square, LLC
Indiana
Washington
Owns Four Corner Square, Maple Valley, WA and will acquire Berg parcel
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Fox Lake Crossing II, LLC
Indiana
Illinois- not filed
Owns Phase II of Fox Lake Crossing, IL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Fox Lake Crossing, LLC
Delaware
Illinois
Owns Phase I of Fox Lake Crossing, IL
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG Frisco Bridges, LP
Indiana
Texas
Owns Frisco Bridges, Frisco, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered

 
 
 

--------------------------------------------------------------------------------

 
 
KRG Gainesville, LLC
Indiana
Florida
Owns Wal-Mart Plaza, Gainesville, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Galleria Plaza, LP
Indiana
Texas
Owns Galleria Plaza, Dallas, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Written Off
KRG Geist Management, LLC
Indiana
 
Managing member of 116 & Olio, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Hamilton Crossing, LLC
Indiana
 
Owns Hamilton Crossing, Carmel, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Indian River, LLC
Delaware
Florida
Owns Indian River Square, Vero Beach, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG ISS, LLC
Indiana
Florida
Owns Exxon Mobile outlot at ISS
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Kedron Management, LLC
Delaware
 
Manager of KRG Kedron Village, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Kedron Village, LLC
Indiana
Georgia
Owns Kedron Village, Peachtree City, Georgia
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG Management, LLC
Indiana
 
Holds related party management agreements.  Main payroll entity
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Market Street Village, LP
Indiana
Texas
Owns Market Street Village shopping center, Hurst, Texas
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Marysville, LLC
Indiana
 
Managing member of KRG/WLM Marysville, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Naperville, LLC
Indiana
Illinois
Owns shops and junior boxes, Naperville, IL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG New Hill Place, LLC
Indiana
North Carolina
Develop property in Holly Springs, North Carolina
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Oldsmar, LLC
Indiana
 
Member of KRG/PRP Oldsmar, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Pan Am Plaza, LLC
Indiana
 
Member of KRG/CP Pan Am Plaza, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Panola I, LLC
Delaware
Georgia
Owns Publix at Panola, Lithonia, GA
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan

 
 
 

--------------------------------------------------------------------------------

 
 
KRG Panola II, LLC
Indiana
Georgia
Owns small shop building adjacent to Publix at Panola, Lithonia, GA
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Peakway at 55, LLC
Indiana
North Carolina
Owns raw land in Apex, North Carolina.
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Pembroke Pines, LLC
Indiana
 
Member of KRG CREC/KS Pembroke Pines, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Pine Ridge, LLC
Delaware
Florida
Owns Pine Ridge Shopping Center, Naples, Florida
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG Pipeline Pointe, LP
Indiana
Texas
Owns "B" Shops with 4 Tenants, Hurst, Texas adjacent to Market Street Village
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Plaza Volente Management, LLC
Delaware
 
General Partner of KRG Plaza Volente, LP
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Plaza Volente, LP
Indiana
Texas
Owns Plaza Volente, Austin, Texas
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG PR Ventures, LLC
Indiana
 
KRG Member of Prudential JV's
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Riverchase, LLC
Delaware
Florida
Owns Riverchase Shopping Center, Naples, Florida
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG Rivers Edge, LLC
Indiana
 
Owns Rivers Edge Shopping Center, Indianapolis, Indiana
Reverse & forward 1031, ultimately Kite Realty Group, L.P. will hold 100%
interest
Variable Rate Debt
KRG San Antonio, LP
Indiana
Texas
Owns Burlington Coat, San Antonio, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Sunland II, LP
Indiana
Texas
Owns a portion of Sunland Towne Centre, El Paso, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Sunland Management, LLC
Delaware
Texas, Indiana
General partner of KRG Sunland, LP
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Sunland, LP
Indiana
Texas
Owns Sunland Towne Centre, El Paso, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
KRG Texas, LLC
Indiana
Texas
General partner of Preston Commons, LLP; KRG Frisco Bridges, LP; KRG Cedar Hill
Village, LP, KRG Sunland II, LP; KRG Galleria Plaza, LP; and KRG Pipeline
Pointe, LP.
Wholly owned subsidiary of Kite Realty Group, L.P.
NA

 
 
 

--------------------------------------------------------------------------------

 
 
KRG Traders Management, LLC
Delaware
 
Manager of Kite West 86th Street, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Traders Outlots, LLC
Indiana
 
Owns three (3) outlots at Traders Point, Indianapolis, Indiana (Abuelo's, vacant
lot and Fifth Third)
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Washington Management, LLC
Indiana
 
Managing member of Kite Washington, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Waterford Lakes, LLC
Indiana
Florida
Owns Waterford Lakes Village, Orlando, FL
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG Whitehall Pike Management, LLC
Indiana
 
Managing member of Whitehall Pike, LLC
Wholly owned subsidiary of Kite Realty Group, L.P.
NA
KRG Zionsville, LLC
Indiana
 
Owns Zionsville Place, Zionsville, Indiana
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
KRG/Atlantic Delray Beach, LLC
Florida
 
Owns Delray Marketplace in Delray Beach, FL
Joint venture between KRG Delray Beach, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and Atlantic TMD, LLC (an unrelated third party)
Construction Loan
KRG/CCA Estero, LLC
Florida
 
Owns Estero Town Center, Estero, Florida
Members are KRG Estero, LLC (a wholly owned subsidiary of Kite Realty Group,
L.P.) and CCA Estero, LLC (a non-related third party).  See operating agreement
for division of income.
Variable Rate Debt
KRG/CP Pan Am Plaza, LLC
Indiana
 
Owns Pan Am Plaza, Indianapolis, Indiana
Joint Venture between KRG Pan Am Plaza, LLC and CP Pan Am Plaza, LLC (Coastal
Partners)
Unencumbered
KRG/CREC Bolton Plaza, LLC
Florida
 
Owns Bolton Plaza, Orange Park, FL
Joint Venture between KRG Bolton Plaza, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and W/B Bolton Plaza, Ltd. (an unrelated third party)
Unencumbered
KRG/I-65 Partners Beacon Hill, LLC
Indiana
 
Owns Beacon Hill, Crown Point, IN (use for leases)
Joint venture between KRG Beacon Hill, LLC (wholly owned subsidiary of Kite
Realty Group, L.P.) and I-65 Partners, LLC (an unrelated third party)
Construction Loan
KRG/KP Northwest 20, LLC
Indiana
 
Joint venture vehicle with Scott Pitcher for Walgreens deals in Pacific
Northwest
Joint Venture owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher
(an unrelated third party)
NA
KRG/KP Northwest 5, LLC
Indiana
 
Joint venture vehicle with Scott Pitcher for shops associated with Walgreens
deals in Pacific Northwest.
Joint Venture owned 95% by Kite Realty Development, LLC and 5% by Scott Pitcher
(an unrelated third party)
NA

 
 
 

--------------------------------------------------------------------------------

 
 
KRG/PRISA II Parkside, LLC
Delaware
North Carolina
Owns raw land in Cary, North Carolina
Joint venture between KRG PR Ventures, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and PRISA II (an unrelated third party)
Variable Rate Debt
KRG/PRP Oldsmar, LLC
Florida
 
Owns Bayport Commons in Oldsmar, Florida
Joint Venture between KRG Oldsmar, LLC (a wholly owned subsidiary of Kite Realty
Group, L.P.) and PRP Florida, LLC (an unrelated third party)
Variable Rate Debt
KRG/WLM Marysville, LLC
Indiana
Washington
Owns Gateway Shopping Center, Marysville, WA
Joint venture between KRG Marysville, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and W-L Marysville, LLC (an unrelated third party)
Variable Rate Debt
Noblesville Partners, LLC
Indiana
 
Owns Stoney Creek Commons, Noblesville, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Ohio & 37, LLC
Indiana
 
Owns Martinsville Shops, Martinsville, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Unencumbered
Pasco Sandifur II, LLC
Indiana
Washington
Owns land for small shops in Pasco, Washington
Wholly owned subsidiary of KRG/KP Northwest 5, LLC
Unencumbered JV
Preston Commons, LLP
Indiana
Texas
Owns Preston Commons, Dallas, TX
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
Spring Mill Medical II, LLC
Indiana
 
Entity in place to develop pad adjacent to Spring Mill Medical
Joint venture between Kite Spring Mill Medical, LLC (a wholly owned subsidiary
of Kite Realty Group, L.P.) and UMDA Spring Mill Medical II, LLC (an unrelated
third party)
Disolved/Sold
Spring Mill Medical, LLC
Indiana
 
Owns Spring Mill Medical, Indianapolis, IN
Joint venture between Kite Spring Mill Medical, LLC (a wholly owned subsidiary
of Kite Realty Group, L.P.) and UMDA Spring Mill Medical, LLC (an unrelated
third party)
Disolved/Sold
Westfield One, LLC
Indiana
 
Owns Cool Creek Commons, Westfield, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan
Whitehall Pike, LLC
Indiana
 
Owns Whitehall Pike, Bloomington, IN
Wholly owned subsidiary of Kite Realty Group, L.P.
Permanent Loan



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.1.(f)


Title to Properties; Liens


None







 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1.(g)


Indebtedness and Guaranties


[See Attached]
 
 


 
 

--------------------------------------------------------------------------------

 

Schedule of Guarantees
   
7.14.08
   
Property
Entity Name
 
Bayport Commons
KRG/PRP Oldsmar, LLC
Guaranteed by Kite Realty Group, LP
Beacon Hill Shopping Center
KRG/I-65 Partners Beacon Hill, LLC
Guaranteed by Kite Realty Group, LP
Bridgewater Marketplace
KRG Bridgewater, LLC
Guaranteed by Kite Realty Group, LP
Cobblestone Plaza
KRG CREC/KS Pembroke Pines, LLC
Guaranteed by Kite Realty Group, LP
Delray Marketplace
KRG/Atlantic Delray Beach, LLC
Guaranteed by Kite Realty Group, LP
Estero Town Center
KRG/CCA Estero, LLC
Guaranteed by Kite Realty Group, LP
Fishers Station
Fishers Station Development Company
Guaranteed by Kite Realty Group, LP
Gateway Shopping Center
KRG/WLM Marysville, LLC
Guaranteed by Kite Realty Group, LP
Indiana State Motor Pool
Kite McCarty State, LLC
Guaranteed by Kite Realty Group, LP
Naperville Marketplace
KRG Naperville, LLC
Guaranteed by Kite Realty Group, LP
Red Bank Commons
Eagle Plaza II, LLC
Guaranteed by Kite Realty Group, LP
Rivers Edge Shopping Center
KRG Rivers Edge, LLC
Guaranteed by Kite Realty Group, LP
South Elgin Commons
Kite Realty South Elgin, LLC
Guaranteed by Kite Realty Group, LP
Spring Mill Medical II
Spring Mill Medical II, LLC
Guaranteed by Kite Realty Group, LP
Tarpon Springs Plaza
Brentwood Land Partners, LLC
Guaranteed by Kite Realty Group, LP
Traders Point II
Kite West 86th Street II, LLC
Guaranteed by Kite Realty Group, LP
Unsecured Line of Credit
 
Guaranteed by Kite Realty Group Trust and Certain Subsidiaries
50th & 12th
50th & 12th, LLC
Non-Recourse
Boulevard Crossing
Kite Kokomo, LLC
Non-Recourse
Centre at Panola, Phase I
KRG Panola I, LLC
Non-Recourse
Cool Creek Commons
Westfield One, LLC
Non-Recourse
Corner Shops, The
Corner Associates, LP
Non-Recourse
Fox Lake Crossing
KRG Fox Lake Crossing, LLC
Non-Recourse
Geist Pavilion
116 & Olio, LLC
Non-Recourse
Indian River Square
KRG Indian River, LLC
Non-Recourse
International Speedway Square
International Speedway Square, Ltd.
Non-Recourse
Kedron Village
KRG Kedron Village, LLC
Non-Recourse
Pine Ridge
KRG Pine Ridge, LLC
Non-Recourse
Plaza at Cedar Hill
KRG Cedar Hill Plaza, LP
Non-Recourse
Plaza Volente
KRG Plaza Volente, LP
Non-Recourse
Preston Commons
Preston Commons, LLP
Non-Recourse
Ridge Plaza
Kite New Jersey, LLC
Non-Recourse
Riverchase
KRG Riverchase, LLC
Non-Recourse
Sunland Towne Centre
KRG Sunland, LP
Non-Recourse
Thirty South
Kite Washington, LLC
Non-Recourse
Traders Point
Kite West 86th Street, LLC
Non-Recourse
Whitehall Pike
Whitehall Pike, LLC
Non-Recourse
The Centre
Centre Associates, LP
Non-Recourse
Spring Mill Medical
Spring Mill Medical, LLC
Non-Recourse
Parkside Town Commons
KRG/PRISA II Parkside, LLC
Guaranteed by PRISA II


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.1.(i)


Litigation


None


 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of ___________, 200_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).
 
WHEREAS, the Assignor is a Lender under that certain Term Loan Agreement dated
as of July 15, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), by and among Kite Realty Group, L.P.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 13.5. thereof (the “Lenders”), the Agent, and the other parties
thereto;
 
WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Loan Agreement, all on the
terms and conditions set forth herein; and
 
WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
Section 1.  Assignment.
 
(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 200_ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Loan Agreement, such
Assignor’s Note and the other Loan Documents (representing ______% in respect of
the aggregate amount of all Lenders’ Commitments), including without limitation,
a principal amount of outstanding Loans equal to $_________ and all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Loans and other rights of the Assignor under
the Loan Agreement and the other Loan Documents with respect to the Assigned
Commitment, all as if the Assignee were an original Lender under and signatory
to the Loan Agreement having a Commitment equal to the amount of the Assigned
Commitment.  The Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of the Assignor with respect to the Assigned Commitment
as if the Assignee were an original Lender under and signatory to the Loan
Agreement having a Commitment equal to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation of the
Assignor to make Loans to the Borrower with respect to the Assigned Commitment,
and the obligation to indemnify the Agent as provided therein (the foregoing
enumerated obligations, together with all other similar obligations more
particularly set forth in the Loan Agreement and the other Loan Documents,
collectively, the “Assigned Obligations”).  The Assignor shall have no further
duties or obligations with respect to, and shall have no further interest in,
the Assigned Obligations or the Assigned Commitment from and after the
Assignment Date.
 
(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII. of the Loan Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for:  (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Loan Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Loan Agreement, any other Loan Document or
any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Loan Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Loan Agreement or any other Loan Document to
which it is a party.  Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Loan Agreement.  The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement or any other Loan Documents or pursuant to any
other obligation.  Except as expressly provided in the Loan Agreement, the Agent
shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default.  The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.
 
Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.
 
Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Loan Agreement.
 
Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date (i)
the Assignor is a Lender under the Loan Agreement having a Commitment under the
Loan Agreement (without reduction by any assignments thereof which have not yet
become effective), equal to $____________, and that the Assignor is not in
default of its obligations under the Loan Agreement; and (ii) the outstanding
balance of Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $____________; and (b) it is the
legal and beneficial owner of the Assigned Commitment which is free and clear of
any adverse claim created by the Assignor.
 
Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Loan Agreement and the other
Loan Documents to which the other Lenders are a party on the Assignment Date and
will perform in accordance therewith all of the obligations which are required
to be performed by it as a Lender.
 
Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note.  Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Loan Agreement for periods prior to the
Assignment Date directly between themselves.
 
Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.
 
Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Loan Agreement, shall be made as provided in the Loan Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.
 
Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 13.5.(d) of the Loan Agreement, the Borrower, and (b)
the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Loan Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.10.
of the Loan Agreement) and be released from its obligations under the Loan
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.
 
Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
 
Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
 
Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
 
Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
 
Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Loan Agreement.
 
[include this Section only if Borrower’s consent is required under 13.5(d)]
 
Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Loan Agreement having a Commitment equal to
the Assigned Commitment.  The Borrower agrees that the Assignee shall have all
of the rights and remedies of a Lender under the Loan Agreement and the other
Loan Documents as if the Assignee were an original Lender under and signatory to
the Loan Agreement, including, but not limited to, the right of a Lender to
receive payments of principal and interest with respect to the Assigned
Obligations, and to the Loans made by the Lenders after the date hereof.
Further, the Assignee shall be entitled to the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Loan Agreement and the
other Loan Documents.  The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Note if
requested pursuant to Section 13.5.(d) of the Loan Agreement.  Upon receipt by
the Assignor of the amounts due the Assignor under Section 2, the Assignor
agrees to surrender to the Borrower such Assignor’s Notes.
 
[Signatures on Following Pages]
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.
 
ASSIGNOR:
 
[NAME OF ASSIGNOR]
 
By:                                                                
      Name:                                                                
      Title:                                                                
 
ASSIGNEE:
 
[NAME OF ASSIGNEE]
 
By:                                                                
      Name:                                                                
      Title:                                                                
 
Accepted as of the date first written above.
 
AGENT:
 
KEYBANK NATIONAL ASSOCIATION, as Agent
 
By:                                                                
     Name:                                                                
     Title:                                                                
 
[Signatures Continued on Following Page]
 

 
 

--------------------------------------------------------------------------------

 

[Include signature of the Borrower only if required under Section 13.5(d) of the
Term Loan Agreement]
 
Agreed and consented to as of the
 
date first written above.
 
BORROWER:
 
KITE REALTY GROUP, L.P.
 
By:           Kite Realty Group Trust, its sole general partner
 
By:                                                      
     Name:                                                      
     Title:                                                      
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Information Concerning the Assignee
 


 
Notice Address:                                           




Telephone No.:                                                      
Telecopy No.:                                                                
Lending Office:                                           




Telephone No.:                                           
Telecopy No.:                                                      
Payment Instructions:                                                      




 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF GUARANTY
 
THIS GUARANTY dated as of _______, executed and delivered by Kite Realty Group
Trust (“Guarantor”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Term Loan
Agreement dated as of July 15, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among Kite
Realty Group, L.P. (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.5. thereof (the “Lenders”), the Agent, and
the other parties thereto, and (b) the Lenders.
 
WHEREAS, pursuant to the Loan Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Loan Agreement;
 
WHEREAS, the Borrower the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;
 
WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Loan Agreement and, accordingly, Guarantor
is willing to guarantee the Borrower’s obligations to the Agent and the Lenders
on the terms and conditions contained herein; and
 
WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:
 
Section 1.  Guaranty.  Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Loan Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith; (b)
any and all extensions, renewals, modifications, amendments or substitutions of
the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder; and (d) all other Obligations.
 
Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of Guarantor for its own
account.  Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against Guarantor:  (a)  to pursue any
right or remedy any of them may have against the Borrower, any other guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other guarantor or any other Person; or (c) to make demand of the Borrower,
any other guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.
 
Section 3.  Guaranty Absolute.  Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof):
 
(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
 
(b)           any lack of validity or enforceability of the Loan Agreement, any
of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
 
(c)           any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
 
(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
 
(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;
 
(f)           any act or failure to act by the Borrower, any other Loan Party or
any other Person which may adversely affect Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
 
(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;
 
(h)           any application of sums paid by the Borrower, any other guarantor
or any other Person with respect to the liabilities of the Borrower to the Agent
or the Lenders, regardless of what liabilities of the Borrower remain unpaid;
 
(i)           any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof; or
 
(j)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Guarantor hereunder (other than indefeasible
payment and performance in full).
 
Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, Guarantor, and without discharging Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise:  (a) amend,
modify, alter or supplement the terms of any of the Guarantied Obligations,
including, but not limited to, extending or shortening the time of payment of
any of the Guarantied Obligations or changing the interest rate that may accrue
on any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Loan Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.
 
Section 5.  Representations and Warranties.  Guarantor hereby makes to the Agent
and the Lenders all of the representations and warranties made by the Borrower
with respect to or in any way relating to Guarantor in the Loan Agreement and
the other Loan Documents, as if the same were set forth herein in full.
 
Section 6.  Covenants.  Guarantor will comply with all covenants which the
Borrower is to cause Guarantor to comply with under the terms of the Loan
Agreement or any of the other Loan Documents.
 
Section 7.  Waiver.  Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of Guarantor or which otherwise might operate to discharge Guarantor
from its obligations hereunder.
 
Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
 
Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event Guarantor agrees
that any such judgment, decree, order, settlement or compromise shall be binding
on it, notwithstanding any revocation hereof or the cancellation of the Loan
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and Guarantor shall be and remain liable to the
Agent or such Lender for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Agent or such Lender.
 
Section 10.  Subrogation.  Upon the making by Guarantor of any payment hereunder
for the account of the Borrower, Guarantor shall be subrogated to the rights of
the payee against the Borrower; provided, however, that Guarantor shall not
enforce any right or receive any payment by way of subrogation or otherwise take
any action in respect of any other claim or cause of action Guarantor may have
against the Borrower arising by reason of any payment or performance by
Guarantor pursuant to this Guaranty, unless and until all of the Guarantied
Obligations have been indefeasibly paid and performed in full.  If any amount
shall be paid to Guarantor on account of or in respect of such subrogation
rights or other claims or causes of action, Guarantor shall hold such amount in
trust for the benefit of the Agent, and the Lenders and shall forthwith pay such
amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.
 
Section 11.  Payments Free and Clear.  All sums payable by Guarantor hereunder,
whether of principal, interest, Fees, expenses, premiums or otherwise, shall be
paid in full, without set off or counterclaim or any deduction or withholding
whatsoever (including any Taxes), and if Guarantor is required by Applicable Law
or by a Governmental Authority to make any such deduction or withholding,
Guarantor shall pay to the Agent and the Lenders such additional amount as will
result in the receipt by the Agent and the Lenders of the full amount payable
hereunder had such deduction or withholding not occurred or been required.
 
Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, Guarantor hereby authorizes the Agent and each Lender, at
any time during the continuance of an Event of Default, without any prior notice
to Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of Guarantor against and on account
of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Guarantor agrees, to the fullest extent permitted by
Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of Guarantor in the amount of such
participation.
 
Section 13.  Subordination.  Guarantor hereby expressly covenants and agrees for
the benefit of the Agent and the Lenders that all obligations and liabilities of
the Borrower to Guarantor of whatever description, including without limitation,
all intercompany receivables of Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.
 
Section 14.                      Avoidance Provisions.  It is the intent of the
Guarantor, the Agent, and the Lenders that in any Proceeding, the Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of the Guarantor hereunder (or
any other obligations of the Guarantor to the Agent and the Lenders) to be
avoidable or unenforceable against the Guarantor in such Proceeding as a result
of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Agent and the Lenders) shall be determined
in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of the Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which the Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of the Guarantor hereunder (or any
other obligations of the Guarantor to the Agent and the Lenders), to be subject
to avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of the Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
 
Section 15.  Information.  Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and any other
guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that Guarantor assumes and incurs hereunder, and agrees that neither the
Agent nor the Lenders shall have any duty whatsoever to advise Guarantor of
information regarding such circumstances or risks.
 
Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
SECTION 17.  WAIVER OF JURY TRIAL.
 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG GUARANTOR,
THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.
 
(b)           GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE AGENT, ANY
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
 
(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION
OF THIS GUARANTY.
 
Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error.  The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge
Guarantor of any of its obligations hereunder.
 
Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.
 
Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Loan Agreement in
accordance with its terms.
 
Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to Guarantor shall be deemed to include Guarantor’s
successors and assigns, upon whom this Guaranty also shall be binding.  The
Lenders may, in accordance with the applicable provisions of the Agreement,
assign, transfer or sell any Guarantied Obligation, or grant or sell
participations in any Guarantied Obligations, to any Person without the consent
of, or notice to, Guarantor and without releasing, discharging or modifying
Guarantor’s obligations hereunder.  Subject to Section 13.8. of the Loan
Agreement, Guarantor hereby consents to the delivery by the Agent or any Lender
to any Assignee or Participant (or any prospective Assignee or Participant) of
any financial or other information regarding the Borrower or
Guarantor.  Guarantor may not assign or transfer its obligations hereunder to
any Person without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void.
 
Section 22.  Intentionally Omitted.
 
Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Loan Agreement), the Agent and Guarantor.
 
Section 24.  Payments.  All payments to be made by Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
 
Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to Guarantor at its address set forth below its signature
hereto, (b) to the Agent or any Lender at its respective address for notices
provided for in the Loan Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other
parties.  Each such notice, request or other communication shall be effective
(i) if mailed, when received; (ii) if telecopied, when transmitted; or (iii) if
hand delivered, when delivered; provided, however, that any notice of a change
of address for notices shall not be effective until received.
 
Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
 
Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by Guarantor
in connection with, arising out of, or in any way related to, this Guaranty or
any of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Loan Agreement or any of the other Loan Documents.  Guarantor
hereby waives, releases, and agrees not to sue the Agent or any Lender or any of
the Agent’s or any Lender’s affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Guaranty, the Loan
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Loan Agreement or financed thereby.
 
Section 29.  Definitions.  (a) For the purposes of this Guaranty:
 
“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of Guarantor; (iii) any other proceeding under
any Applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to Guarantor; (iv) Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) Guarantor makes a general assignment for the benefit of
creditors; (vii) Guarantor shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(viii) Guarantor shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; (ix) Guarantor shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or (x) any corporate action shall be taken by Guarantor for the
purpose of effecting any of the foregoing.
 
(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Loan Agreement.
 
[Signature on Next Page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.
 
GUARANTOR:
 
KITE REALTY GROUP TRUST
 
By:                                                                           
      Name:                                                                           
      Title:                                                                           
 
Address for Notices:
 
Kite Realty Group Trust
 
__________________________
__________________________
Attention:  __________
Telecopy Number:                                (___) __________
Telephone Number:                              (___) __________
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTICE OF BORROWING
 
 ______, 200_
 
KeyBank National Association, as Agent
Real Estate Capital
800 Superior, 6th Floor
Cleveland, Ohio 44114
Attention: Vicky Heineck


Ladies and Gentlemen:
 
Reference is made to that certain Term Loan Agreement dated as of July 15, 2008
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.
 
 
1.
Pursuant to Section 2.1.(b) of the Loan Agreement, the Borrower hereby requests
that the Lenders make Loans to the Borrower in an aggregate principal amount
equal to $___________________.

 
 
2.
The Borrower requests that such Loans be made available to the Borrower on
____________, 200_.

 
 
3.
The Borrower hereby requests that the requested Loans all be of the following
Type:

 
[Check one box only]
 
__           Base Rate Loans
__           LIBOR Loans, each with an initial Interest Period for a duration
of:
 
[Check one box only]            
                              
 __           1 month
 __           2 months 
 __           3 months
 __           6 months
 

 
 

--------------------------------------------------------------------------------

 

 
4.
The proceeds of this borrowing of Loans will be used for the following
purpose:  _____________________________________________________

 
 
____________________________________________________________.

 
 
5.
The Borrower requests that the proceeds of this borrowing of Loans be made
available to the Borrower by ____________________________.

 
The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the Borrower
certifies to the Agent and the Lenders that all conditions to the making of the
requested Loans contained in Article VI. of the Loan Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Loans are made.
 
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1(c) of the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
 
KITE REALTY GROUP, L.P.
 
By:          Kite Realty Group Trust, its sole General Partner
 
By:                                                                          
     Name:                                                                          
     Title:                                                                          
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF NOTICE OF CONTINUATION
 
____________, 200_
 
KeyBank National Association, as Agent
Real Estate Capital
800 Superior, 6th Floor
Cleveland, Ohio 44114
Attention: Vicky Heineck
 
Ladies and Gentlemen:
 
Reference is made to that certain Term Loan Agreement dated as of July 15, 2008
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.
 
Pursuant to Section 2.6. of the Loan Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Loan Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Loan Agreement:
 
 
1.
The proposed date of such Continuation is ____________, 200__.

 
 
2.
The aggregate principal amount of Loans subject to the requested Continuation is
$________________________ and was originally borrowed by the Borrower on
____________, 200_.

 
 
3.
The portion of such principal amount subject to such Continuation is
$__________________________.

 
 
4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 200_.

 
 
5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 
[Check one box only]                                        
 __           1 month
 __           2 months 
 __           3 months
 __           6 months
 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.
 
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.
 
KITE REALTY GROUP, L.P.
 
By:           Kite Realty Group Trust, its sole General Partner
 
By:                                                                
     Name:                                                                
     Title:                                                                
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF NOTICE OF CONVERSION
 
____________, 200_
 
KeyBank National Association, as Agent
Real Estate Capital
800 Superior, 6th Floor
Cleveland, Ohio 44114
Attention: Vicky Heineck
 
Ladies and Gentlemen:
 
Reference is made to that certain Term Loan Agreement dated as of July 15, 2008
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.
 
Pursuant to Section 2.7. of the Loan Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Loan Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Loan Agreement:
 
 
1.
The proposed date of such Conversion is ______________, 200_.

 
 
2.
The Loans to be Converted pursuant hereto are currently:

 
[Check one box only]                                          
 __          Base Rate Loans
 __           LIBOR Loans
 
 
3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrower on
____________, 200_.

 
 
4.
The portion of such principal amount subject to such Conversion is
$___________________.

 
 
5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:

 
[Check one box only]
__           Base Rate Loans
__           LIBOR Loans, each with an initial Interest Period for a duration
of:
 
[Check one box only]                                           
 __           1 month
 __           2 months 
 __           3 months
 __           6 months
 
The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
 
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
 
KITE REALTY GROUP, L.P.
 
By:           Kite Realty Group Trust, its sole General Partner
 
By:                                                                           
     Name:                                                                           
     Title:                                                                           
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF NOTE
 
$____________________                                                                                                           
_____, 20__
 


 
FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of ____________________ (the “Lender”), in
care of KeyBank National Association, as Agent (the “Agent”) at Real Estate
Capital, 127 Public Square, 8th Floor, Mail Code:  OH-01-27-0839, Cleveland,
Ohio 44114, Attention: Kevin Murray, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
________________ AND ____/100 DOLLARS ($____________) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Loans made by the Lender to
the Borrower under the Loan Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Loan Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Loan Agreement.


 
The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Loan Agreement or hereunder in respect of the Loans made
by the Lender.
 
This Note is one of the Notes referred to in the Term Loan Agreement dated as of
July 15, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), the Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Loan Agreement.
 
The Loan Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
 
Except as permitted by Section 13.5.(d) of the Loan Agreement, this Note may not
be assigned by the Lender to any other Person.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non payment, protest, notice of protest and all other similar notices.
 
Time is of the essence for this Note.
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.
 
KITE REALTY GROUP, L.P.
 
By:           Kite Realty Group Trust, its sole General Partner
 
By:                                                                           
     Name:                                                                           
     Title:                                                                           
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS
 
This Note evidences Loans made under the within-described Loan Agreement to the
Borrower, on the dates, in the principal amounts, bearing interest at the rates
and maturing on the dates set forth below, subject to the payments and
prepayments of principal set forth below:
 


 
Date of Loan
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation Made By
         


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF COMPLIANCE CERTIFICATE
 
_______________, 200_
 


KeyBank National Association, as Agent
Real Estate Capital
127 Public Square, 8th Floor
Mail Code:  OH-01-27-0839
Cleveland, Ohio 44114


Attention: Kevin Murray


Each of the Lenders Party to the Loan Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of July 15, 2008
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Kite Realty Group, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”)
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.
 
Pursuant to Section 9.3. of the Loan Agreement, the undersigned hereby certifies
to the Agent and the Lenders (not in his/her individual capacity but solely as
an officer of the Borrower) as follows:
 
(1)           The undersigned is the _____________________ of the Borrower.
 
(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
 
(3)           To the best of the undersigned’s knowledge, no Default or Event of
Default exists [if such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].
 
(4)           To the best of the undersigned’s knowledge, the representations
and warranties made or deemed made by the Borrower and the other Loan Parties in
the Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents.
 
(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 10.1. and 10.2. of the Loan Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.
 


 
________________________________________
Name:___________________________________
Title:____________________________________
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
[Calculations to be Attached]
 

